                                  REPRESENTATION OF PRINTED DOCUMENT
                         NATIONSTAR MORTGAGE
                         RETURN SERVICE ONLY
                         PLEASE DO NOT SEND MAIL TO THIS ADDRESS
                         PO BOX 619063
                         DALLAS, TX 75261-9063


December 17, 2015



MELISSA W LARSEN
521 MADISON ST SE STE 201
HUNTSVILLE AL 35801-4266




Re: DEBORAH NELSON and RUSSELL NELSON
    Account #:
    Case Number: 1583360

Dear MELISSA W LARSEN:

Our records indicate your client recently filed bankruptcy. This letter is for informational purposes only and
provides important information for your client while their loan is being serviced by the Bankruptcy
Department at Nationstar Mortgage.

If your client filed for protection under Chapter 7, and would like to reaffirm the debt please contact our
office at 877-343-5602 to request a Reaffirmation Agreement. The Reaffirmation Agreement must be filed
within 45 days of the Meeting of Creditors. Your client may rescind at any time prior to the entry of a
discharge order in the bankruptcy case or within 60 days of the filing of the Reaffirmation Agreement,
whichever is longer.

If your client is retaining the property and interested in loss mitigation opportunities, please complete the
attached authorization form and return to Nationstar Mortgage. Bankruptcy Loss Mitigation
representatives may be contacted at 877-343-5602 Monday through Thursday from 8:00 am until 8:00 pm
CT; Friday from 8:00 am until 5:00 pm CT and Saturday from 8:00 am until 12:00 pm CT.

Payments during the pendency of the bankruptcy case can be mailed, sent via Western Union or Money
Gram. If your client is mailing their payment, please send to the following address and include their loan
number.

                                 Nationstar Mortgage LLC
                                 P.O. Box 619094
                                 Dallas, TX, 75261-9741

Payments sent via Western Union should reference the following information.

        Code City: ASTAR                  Code State: TX

Payments sent via Money Gram should utilize reference code: 1678

All other correspondence should be sent to:
                               Nationstar Mortgage LLC
                               P. O. Box 619096
                               Dallas, TX 75261-9741



WLBA
 Case   18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                               Desc
                                   INTERNET REPRINT
                  Nationstar correspondence   part 1 Page 1 of 163
                                           REPRESENTATION OF PRINTED DOCUMENT




If your client was setup on a monthly electronic funds transfer (ACH) or monthly reoccurrence of Western
Union payments for their monthly payment prior to filing bankruptcy, the ACH and Western Union
reoccurrence is suspended upon notification of the bankruptcy filing. Nationstar Mortgage doesn't permit
loans active within bankruptcy to be setup on a monthly electronic payment transfer. Your client may
monthly send a Western Union however when the information from Western Union is received it must not
be listed as a reoccurring payment.

If you or your client have any additional questions, your Dedicated Loan Specialist is Sherrida Didier and
can be reached at (866) 316-2432 EXT. 5493412 Monday through Thursday from 8:00 am until 8:00 pm
CT; Friday from 8:00 am until 5:00 pm CT and Saturday from 8:00 am until 12:00 pm CT or via mail at
8950 Cypress Waters Boulevard, Coppell, TX 75019.

Sincerely,

Bankruptcy Department

Cc:       DEBORAH NELSON
          RUSSELL NELSON
          120 DUBLIN CIR
          MADISON AL 35758


Enclosure: Authorization Form




________________________________
This letter is sent for informational purposes only and is not intended as an attempt to collect, assess, or recover a claim against, or
demand payment from, any individual protected by the United States Bankruptcy Code. If this account is active or has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt. Please note, however Nationstar reserves the right to exercise the legal rights only against the property securing the
original obligation.


          www.MyNationstar.com
WLBA
 Case     18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                       Desc
                                     INTERNET REPRINT
                    Nationstar correspondence   part 1 Page 2 of 163
                                      REPRESENTATION OF PRINTED DOCUMENT




December 17, 2015

MELISSA W LARSEN
521 MADISON ST SE STE 201
HUNTSVILLE AL 35801-4266
                                                                  Account #:
RE: Home Mortgage Assistance Request

MELISSA W LARSEN:

Nationstar Mortgage would like to provide the opportunity to assist your client with their mortgage. With
the debtor in an active bankruptcy, we are seeking your assistance in obtaining information in order to
process an accurate evaluation of assistance programs available.

In order to be able to quickly complete any review of assistance requested by your client, or due to
current processes requested by bankruptcy district requirements, we are asking for approval of your firm
by signature below, to be allowed direct contact with your client so that we can discuss any opportunities
available, or obtain any necessary information in order to promptly complete our review.

Nationstar Mortgage is very aware of the importance of communication while a debtor is in an active
bankruptcy case, and seek to work with you in regards to providing the best possible scenario for your
client regarding their mortgage, while in an active bankruptcy case.

At your earliest convenience, please complete the information below and return with a cover sheet from
your firm, by facsimile to 972-459-1611 so that we may have this document for our records.

Sincerely,

Nationstar Mortgage LLC
Bankruptcy Department
__________________________________________________________________________________

By signature below authorization is provided for Nationstar Mortgage LLC to have direct contact with our
client (Client Name) ______________________________________________ for the purpose of
obtaining information/ discussion of potential loss mitigation/loan assistance programs regarding the
debtor(s) home mortgage.

Date ___________________________                      Firm name __________________________________

Attorney or authorized party signature __________________________________________________

Firm telephone number ______________________________ Fax number _____________________

If this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to
collect the debt against you. Please note, however, we reserve the right to exercise the legal rights only against the
property securing the original obligation.




          www.MyNationstar.com


WLBA
 Case    18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                           Desc
                                    INTERNET REPRINT
                   Nationstar correspondence   part 1 Page 3 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 4 of 163
                                REPRESENTATION OF PRINTED DOCUMENT




New York City Disclosure

New York City Department of Consumer Affairs License Number: 1392003

North Carolina Disclosure

Nationstar Mortgage LLC is licensed by the North Carolina Department of Insurance. Permit Number
105369

For those customers who reside in the state of North Carolina, borrowers may file complaints about
Nationstar Mortgage LLC with the North Carolina Office of the Commissioner of Banks by visiting the
State's website at www.nccob.gov.

Texas Disclosure

TX Residents: COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR,
SUITE 201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-
5550.
A complaint form and instructions may be downloaded and printed from the Department's website located
at www.sml.texas.gov or obtained from the department upon request by mail at the address above, by
telephone at its toll-free consumer hotline listed above, or by email at smlinfo@sml.texas.gov.




 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                            Desc
                                 INTERNET REPRINT
                Nationstar correspondence   part 1 Page 5 of 163
                                   REPRESENTATION OF PRINTED DOCUMENT
                          NATIONSTAR MORTGAGE
                          RETURN SERVICE ONLY
                          PLEASE DO NOT SEND MAIL TO THIS ADDRESS
                          PO BOX 619063
                          DALLAS, TX 75261-9063


December 17, 2015



DEBORAH NELSON
RUSSELL NELSON
120 DUBLIN CIR
MADISON AL 35758-8715




Re: DEBORAH NELSON and RUSSELL NELSON
    Account #:
    Case Number: 1583360

Dear DEBORAH NELSON and RUSSELL NELSON:

Our records indicate you recently filed bankruptcy. This letter is for informational purposes only and
provides important information for you while your loan is being serviced by the Bankruptcy Department at
Nationstar Mortgage.

If you filed for protection under Chapter 7, and would like to reaffirm the debt please contact our office at
877-343-5602 to request a Reaffirmation Agreement. The Reaffirmation Agreement must be filed within 45
days of the Meeting of Creditors. You may rescind at any time prior to the entry of a discharge order in the
bankruptcy case or within 60 days of the filing of the Reaffirmation Agreement, whichever is longer.

If your client is to retain the property and you are interested in loss mitigation opportunities, please contact
our Bankruptcy Loss Mitigation representatives at 877-343-5602 Monday through Thursday from 8:00 am
until 8:00 pm CT; Friday from 8:00 am until 5:00 pm CT and Saturday from 8:00 am until 12:00 pm CT.

Payments during the pendency of the bankruptcy case can be mailed, sent via Western Union or Money
Gram. If you are mailing your payment, please send to the following address and include your loan
number.

                                  Nationstar Mortgage LLC
                                  P.O. Box 619094
                                  Dallas, TX, 75261-9741

Payments sent via Western Union should reference the following information.

        Code City: ASTAR                   Code State: TX

Payments sent via Money Gram should utilize reference code: 1678

All other correspondence should be sent to:
                               Nationstar Mortgage LLC
                               P. O. Box 619096
                               Dallas, TX 75261-9741




WLBN
 Case   18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                  Desc
                                   INTERNET REPRINT
                  Nationstar correspondence   part 1 Page 6 of 163
                                           REPRESENTATION OF PRINTED DOCUMENT




If your account was setup on a monthly electronic funds transfer (ACH) or monthly reoccurrence of
Western Union payments for your monthly payment prior to filing bankruptcy, the ACH and Western
Union reoccurrence is suspended upon notification of the bankruptcy filing. Nationstar Mortgage doesn't
permit loans active within bankruptcy to be setup on a monthly electronic payment transfer. Your client
may monthly send a Western Union however when the information from Western Union is received it
must not be listed as a reoccurring payment.

If you have any additional questions, your Dedicated Loan Specialist is Sherrida Didier and can be
reached at (866) 316-2432 EXT. 5493412 Monday through Thursday from 8:00 am until 8:00 pm CT;
Friday from 8:00 am until 5:00 pm CT and Saturday from 8:00 am until 12:00 pm CT or via mail at 8950
Cypress Waters Boulevard, Coppell, TX 75019.

Sincerely,

Bankruptcy Department


CC:       MELISSA W LARSEN
          521 MADISON ST SE STE 201
          HUNTSVILLE AL 35801-4266




________________________________
This letter is sent for informational purposes only and is not intended as an attempt to collect, assess, or recover a claim against, or
demand payment from, any individual protected by the United States Bankruptcy Code. If this account is active or has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt. Please note, however Nationstar reserves the right to exercise the legal rights only against the property securing the
original obligation.


          www.MyNationstar.com
WLBN
 Case     18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                       Desc
                                     INTERNET REPRINT
                    Nationstar correspondence   part 1 Page 7 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 8 of 163
                                REPRESENTATION OF PRINTED DOCUMENT




New York City Disclosure

New York City Department of Consumer Affairs License Number: 1392003

North Carolina Disclosure

Nationstar Mortgage LLC is licensed by the North Carolina Department of Insurance. Permit Number
105369

For those customers who reside in the state of North Carolina, borrowers may file complaints about
Nationstar Mortgage LLC with the North Carolina Office of the Commissioner of Banks by visiting the
State's website at www.nccob.gov.

Texas Disclosure

TX Residents: COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR,
SUITE 201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-
5550.
A complaint form and instructions may be downloaded and printed from the Department's website located
at www.sml.texas.gov or obtained from the department upon request by mail at the address above, by
telephone at its toll-free consumer hotline listed above, or by email at smlinfo@sml.texas.gov.




 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                            Desc
                                 INTERNET REPRINT
                Nationstar correspondence   part 1 Page 9 of 163
                                  REPRESENTATION OF PRINTED DOCUMENT
                         NATIONSTAR MORTGAGE
                         RETURN SERVICE ONLY
                         PLEASE DO NOT SEND MAIL TO THIS ADDRESS
                         PO BOX 619063
                         DALLAS, TX 75261-9063


December 17, 2015



MELISSA W LARSEN
521 MADISON ST SE STE 201
HUNTSVILLE AL 35801-4266




Re: DEBORAH NELSON and RUSSELL NELSON
    Account #:
    Case Number: 1583360

Dear MELISSA W LARSEN:

Our records indicate your client recently filed bankruptcy. This letter is for informational purposes only and
provides important information for your client while their loan is being serviced by the Bankruptcy
Department at Nationstar Mortgage.

If your client filed for protection under Chapter 7, and would like to reaffirm the debt please contact our
office at 877-343-5602 to request a Reaffirmation Agreement. The Reaffirmation Agreement must be filed
within 45 days of the Meeting of Creditors. Your client may rescind at any time prior to the entry of a
discharge order in the bankruptcy case or within 60 days of the filing of the Reaffirmation Agreement,
whichever is longer.

If your client is retaining the property and interested in loss mitigation opportunities, please complete the
attached authorization form and return to Nationstar Mortgage. Bankruptcy Loss Mitigation
representatives may be contacted at 877-343-5602 Monday through Thursday from 8:00 am until 8:00 pm
CT; Friday from 8:00 am until 5:00 pm CT and Saturday from 8:00 am until 12:00 pm CT.

Payments during the pendency of the bankruptcy case can be mailed, sent via Western Union or Money
Gram. If your client is mailing their payment, please send to the following address and include their loan
number.

                                 Nationstar Mortgage LLC
                                 P.O. Box 619094
                                 Dallas, TX, 75261-9741

Payments sent via Western Union should reference the following information.

        Code City: ASTAR                  Code State: TX

Payments sent via Money Gram should utilize reference code: 1678

All other correspondence should be sent to:
                               Nationstar Mortgage LLC
                               P. O. Box 619096
                               Dallas, TX 75261-9741



WLBA
 Case   18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                               Desc
                                    INTERNET REPRINT
                  Nationstar correspondence   part 1 Page 10 of 163
                                           REPRESENTATION OF PRINTED DOCUMENT




If your client was setup on a monthly electronic funds transfer (ACH) or monthly reoccurrence of Western
Union payments for their monthly payment prior to filing bankruptcy, the ACH and Western Union
reoccurrence is suspended upon notification of the bankruptcy filing. Nationstar Mortgage doesn't permit
loans active within bankruptcy to be setup on a monthly electronic payment transfer. Your client may
monthly send a Western Union however when the information from Western Union is received it must not
be listed as a reoccurring payment.

If you or your client have any additional questions, your Dedicated Loan Specialist is Sherrida Didier and
can be reached at (866) 316-2432 EXT. 5493412 Monday through Thursday from 8:00 am until 8:00 pm
CT; Friday from 8:00 am until 5:00 pm CT and Saturday from 8:00 am until 12:00 pm CT or via mail at
8950 Cypress Waters Boulevard, Coppell, TX 75019.

Sincerely,

Bankruptcy Department

Cc:       DEBORAH NELSON
          RUSSELL NELSON
          120 DUBLIN CIR
          MADISON AL 35758


Enclosure: Authorization Form




________________________________
This letter is sent for informational purposes only and is not intended as an attempt to collect, assess, or recover a claim against, or
demand payment from, any individual protected by the United States Bankruptcy Code. If this account is active or has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt. Please note, however Nationstar reserves the right to exercise the legal rights only against the property securing the
original obligation.


          www.MyNationstar.com
WLBA
 Case     18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                       Desc
                                      INTERNET REPRINT
                    Nationstar correspondence   part 1 Page 11 of 163
                                      REPRESENTATION OF PRINTED DOCUMENT




December 17, 2015

MELISSA W LARSEN
521 MADISON ST SE STE 201
HUNTSVILLE AL 35801-4266
                                                                  Account #:
RE: Home Mortgage Assistance Request

MELISSA W LARSEN:

Nationstar Mortgage would like to provide the opportunity to assist your client with their mortgage. With
the debtor in an active bankruptcy, we are seeking your assistance in obtaining information in order to
process an accurate evaluation of assistance programs available.

In order to be able to quickly complete any review of assistance requested by your client, or due to
current processes requested by bankruptcy district requirements, we are asking for approval of your firm
by signature below, to be allowed direct contact with your client so that we can discuss any opportunities
available, or obtain any necessary information in order to promptly complete our review.

Nationstar Mortgage is very aware of the importance of communication while a debtor is in an active
bankruptcy case, and seek to work with you in regards to providing the best possible scenario for your
client regarding their mortgage, while in an active bankruptcy case.

At your earliest convenience, please complete the information below and return with a cover sheet from
your firm, by facsimile to 972-459-1611 so that we may have this document for our records.

Sincerely,

Nationstar Mortgage LLC
Bankruptcy Department
__________________________________________________________________________________

By signature below authorization is provided for Nationstar Mortgage LLC to have direct contact with our
client (Client Name) ______________________________________________ for the purpose of
obtaining information/ discussion of potential loss mitigation/loan assistance programs regarding the
debtor(s) home mortgage.

Date ___________________________                      Firm name __________________________________

Attorney or authorized party signature __________________________________________________

Firm telephone number ______________________________ Fax number _____________________

If this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to
collect the debt against you. Please note, however, we reserve the right to exercise the legal rights only against the
property securing the original obligation.




          www.MyNationstar.com


WLBA
 Case    18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                           Desc
                                     INTERNET REPRINT
                   Nationstar correspondence   part 1 Page 12 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 13 of 163
                                REPRESENTATION OF PRINTED DOCUMENT




New York City Disclosure

New York City Department of Consumer Affairs License Number: 1392003

North Carolina Disclosure

Nationstar Mortgage LLC is licensed by the North Carolina Department of Insurance. Permit Number
105369

For those customers who reside in the state of North Carolina, borrowers may file complaints about
Nationstar Mortgage LLC with the North Carolina Office of the Commissioner of Banks by visiting the
State's website at www.nccob.gov.

Texas Disclosure

TX Residents: COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR,
SUITE 201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-
5550.
A complaint form and instructions may be downloaded and printed from the Department's website located
at www.sml.texas.gov or obtained from the department upon request by mail at the address above, by
telephone at its toll-free consumer hotline listed above, or by email at smlinfo@sml.texas.gov.




 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                            Desc
                                  INTERNET REPRINT
                Nationstar correspondence   part 1 Page 14 of 163
                                   REPRESENTATION OF PRINTED DOCUMENT
                          NATIONSTAR MORTGAGE
                          RETURN SERVICE ONLY
                          PLEASE DO NOT SEND MAIL TO THIS ADDRESS
                          PO BOX 619063
                          DALLAS, TX 75261-9063


December 17, 2015



DEBORAH NELSON
RUSSELL NELSON
120 DUBLIN CIR
MADISON AL 35758-8715




Re: DEBORAH NELSON and RUSSELL NELSON
    Account #:
    Case Number: 1583360

Dear DEBORAH NELSON and RUSSELL NELSON:

Our records indicate you recently filed bankruptcy. This letter is for informational purposes only and
provides important information for you while your loan is being serviced by the Bankruptcy Department at
Nationstar Mortgage.

If you filed for protection under Chapter 7, and would like to reaffirm the debt please contact our office at
877-343-5602 to request a Reaffirmation Agreement. The Reaffirmation Agreement must be filed within 45
days of the Meeting of Creditors. You may rescind at any time prior to the entry of a discharge order in the
bankruptcy case or within 60 days of the filing of the Reaffirmation Agreement, whichever is longer.

If your client is to retain the property and you are interested in loss mitigation opportunities, please contact
our Bankruptcy Loss Mitigation representatives at 877-343-5602 Monday through Thursday from 8:00 am
until 8:00 pm CT; Friday from 8:00 am until 5:00 pm CT and Saturday from 8:00 am until 12:00 pm CT.

Payments during the pendency of the bankruptcy case can be mailed, sent via Western Union or Money
Gram. If you are mailing your payment, please send to the following address and include your loan
number.

                                  Nationstar Mortgage LLC
                                  P.O. Box 619094
                                  Dallas, TX, 75261-9741

Payments sent via Western Union should reference the following information.

        Code City: ASTAR                   Code State: TX

Payments sent via Money Gram should utilize reference code: 1678

All other correspondence should be sent to:
                               Nationstar Mortgage LLC
                               P. O. Box 619096
                               Dallas, TX 75261-9741




WLBN
 Case   18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                  Desc
                                    INTERNET REPRINT
                  Nationstar correspondence   part 1 Page 15 of 163
                                           REPRESENTATION OF PRINTED DOCUMENT




If your account was setup on a monthly electronic funds transfer (ACH) or monthly reoccurrence of
Western Union payments for your monthly payment prior to filing bankruptcy, the ACH and Western
Union reoccurrence is suspended upon notification of the bankruptcy filing. Nationstar Mortgage doesn't
permit loans active within bankruptcy to be setup on a monthly electronic payment transfer. Your client
may monthly send a Western Union however when the information from Western Union is received it
must not be listed as a reoccurring payment.

If you have any additional questions, your Dedicated Loan Specialist is Sherrida Didier and can be
reached at (866) 316-2432 EXT. 5493412 Monday through Thursday from 8:00 am until 8:00 pm CT;
Friday from 8:00 am until 5:00 pm CT and Saturday from 8:00 am until 12:00 pm CT or via mail at 8950
Cypress Waters Boulevard, Coppell, TX 75019.

Sincerely,

Bankruptcy Department


CC:       MELISSA W LARSEN
          521 MADISON ST SE STE 201
          HUNTSVILLE AL 35801-4266




________________________________
This letter is sent for informational purposes only and is not intended as an attempt to collect, assess, or recover a claim against, or
demand payment from, any individual protected by the United States Bankruptcy Code. If this account is active or has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt. Please note, however Nationstar reserves the right to exercise the legal rights only against the property securing the
original obligation.


          www.MyNationstar.com
WLBN
 Case     18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                       Desc
                                      INTERNET REPRINT
                    Nationstar correspondence   part 1 Page 16 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 17 of 163
                                REPRESENTATION OF PRINTED DOCUMENT




New York City Disclosure

New York City Department of Consumer Affairs License Number: 1392003

North Carolina Disclosure

Nationstar Mortgage LLC is licensed by the North Carolina Department of Insurance. Permit Number
105369

For those customers who reside in the state of North Carolina, borrowers may file complaints about
Nationstar Mortgage LLC with the North Carolina Office of the Commissioner of Banks by visiting the
State's website at www.nccob.gov.

Texas Disclosure

TX Residents: COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR,
SUITE 201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-
5550.
A complaint form and instructions may be downloaded and printed from the Department's website located
at www.sml.texas.gov or obtained from the department upon request by mail at the address above, by
telephone at its toll-free consumer hotline listed above, or by email at smlinfo@sml.texas.gov.




 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                            Desc
                                  INTERNET REPRINT
                Nationstar correspondence   part 1 Page 18 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 19 of 163
                               REPRESENTATION OF PRINTED DOCUMENT




Notices of Error:

If you believe an error has been made with respect to the mortgage loan, you should provide to us in writing the following
information: Your name (and the name of the borrower, if you are an authorized third party), the loan account number, and
the error you believe has occurred. To submit a notice of error, you must send this information to the following address:

Nationstar Mortgage LLC
Attn: Customer Relations
P.O. Box 630348
Irving, TX 75063


Requests for Information:

To request information regarding the account, you should provide to us in writing the following information: Your name
(and the name of the borrower, if you are an authorized third party), the loan account number, and the information you are
requesting with respect to your mortgage loan. To submit a request for information, you must send this information to the
following address:

Nationstar Mortgage LLC
Attn: Customer Relations
P.O. Box 630348
Irving, TX 75063




 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                         Desc
                                INTERNET REPRINT
                Nationstar correspondence part 1 Page 20 of 163
                                  REPRESENTATION OF PRINTED DOCUMENT



Nationstar Mortgage Assistance Options

From refinancing or modifying your loan, to providing solutions that allow you to gracefully exit your property,
Nationstar offers programs that give you options at any stage of homeownership. Even in challenging times.

To help you move forward, the information below will allow you to start the process, and provides answers to
some common questions when it comes to facing and resolving mortgage difficulties.



GETTING STARTED
How do I apply for assistance?

Call our toll-free Nationstar Customer Service phone number at 888-480-2432.
                        OR
Visit Nationstar online at www.MyNationstar.com.


                                                Once you're online

                                                n      Place your cursor over the Homeowner Assistance tab
                                                       in the navigation bar.


                                                o      Click on Homeowner Assistance.


                                                p      On the next page, click Getting Started and
                                                       sign into your account.




                                                                                                                   1
        CaseNATIONSTAR MORTGAGE LLC | 350 HIGHLAND DRIVE | LEWISVILLE, TEXAS 75067
            18-80037-CRJ   Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28 Desc
                                    INTERNET REPRINT
                            Nationstar correspondence part 1        Page 21 of 163
                                  REPRESENTATION OF PRINTED DOCUMENT



Nationstar Mortgage Assistance Options


q     Once you’re signed in, click on Overview to explore
      some of the available Homeowner Assistance
      Solutions. Click Getting Started to apply to a
      solution you think might work best for you.

ELIGIBILITY AND PROCESS
How do I know if I qualify for assistance?
Once you apply for a Nationstar homeowner assistance
solution, a Nationstar professional will review your
application, and you’ll then be contacted to discuss the
options available to you.

Do my principal balance or origination date affect what
programs I am eligible for?
This can vary between different programs. You will
automatically be reviewed for all available programs with a
single application.

Is a modification available only if I am past due on my
payments?
No. Modifications may be available if your loan is current
but you have experienced a hardship that will likely cause
you to be unable to make payments in the very near future.
Contact Nationstar to discuss your options

Do I keep anything for my records?
Yes. The application process includes forms and documents you must complete. Keep a copy of your
Financial Assistance Packet (FINS) for your records. This is sometimes called the Borrower Response
Package (BRP).
Never send any original documents that you cannot replace. Only send copies.

What happens if I do not complete all of the fields on the forms in their entirety?
Fill out everything to the best of your knowledge. Missing information will slow down your application. If you
need help providing all required information, please contact Nationstar.

Why is a document I sent to Nationstar showing as “missing”?
Submitted but incomplete documents, like an unsigned tax return, will be registered as “missing.” If you
believe you submitted a complete document, please check your copy to see if there is missing information. If
so, complete the document and resubmit. If not, contact Nationstar for help.




                                                                                                                 2
        CaseNATIONSTAR MORTGAGE LLC | 350 HIGHLAND DRIVE | LEWISVILLE, TEXAS 75067
            18-80037-CRJ   Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28 Desc
                                    INTERNET REPRINT
                            Nationstar correspondence part 1        Page 22 of 163
                                            REPRESENTATION OF PRINTED DOCUMENT



Nationstar Mortgage Assistance Options


NEXT STEPS
How do I confirm that my application is complete?
You may check the status online by logging into the Nationstar website and viewing the My Modification
Notifications section or by calling toll free 888-480-2432. We will also send you notices by mail regarding the
status of your application. It is very important that you read each notice we send you in its entirety.

Do I need to follow up on the status?
You are encouraged to keep in contact with Nationstar about your applications status. Once our evaluation is
complete you will be notified about your available options. If you receive paperless communications, this
notification will be in the form of email. If additional information is required Nationstar will notify you in writing.

If I receive a modification, will it affect my credit score?
Some mortgage assistance options may have an impact on your credit score. A Nationstar professional will
discuss all the details for the options available to you.


MORTAGE ASSISTANCE OPTIONS
What type of mortgage assistance solution might be available for me?

The solutions available to you will depend upon a variety of factors, including the type of loan you have and
the type of difficulties you are currently experiencing. A few solutions include:

         · Mortgage Modification: a temporary or permanent change to the interest rate, length or balance of
            your original loan, and possible lower monthly payment.
         · Short Sale: selling your home for less than you owe on your mortgage.

         · Deed-in-Lieu: a voluntarily transfer the title of your property to Nationstar Mortgage.

         · HARP: available for borrowers with good credit who are underwater or have little home equity.

         · HAMP: available for borrowers who can’t make payments due to long-term hardships.




© 2014 Nationstar Mortgage LLC. All rights reserved




                                                                                                                          3
           CaseNATIONSTAR MORTGAGE LLC | 350 HIGHLAND DRIVE | LEWISVILLE, TEXAS 75067
               18-80037-CRJ   Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28 Desc
                                       INTERNET REPRINT
                                    Nationstar correspondence part 1     Page 23 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 24 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 25 of 163
                               REPRESENTATION OF PRINTED DOCUMENT




Notices of Error:

If you believe an error has been made with respect to the mortgage loan, you should provide to us in writing the following
information: Your name (and the name of the borrower, if you are an authorized third party), the loan account number, and
the error you believe has occurred. To submit a notice of error, you must send this information to the following address:

Nationstar Mortgage LLC
Attn: Customer Relations
P.O. Box 619098
Dallas, TX 75261-9741


Requests for Information:

To request information regarding the account, you should provide to us in writing the following information: Your name
(and the name of the borrower, if you are an authorized third party), the loan account number, and the information you are
requesting with respect to your mortgage loan. To submit a request for information, you must send this information to the
following address:

Nationstar Mortgage LLC
Attn: Customer Relations
P.O. Box 619098
Dallas, TX 75261-9741




 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                         Desc
                                INTERNET REPRINT
                Nationstar correspondence part 1 Page 26 of 163
                                  REPRESENTATION OF PRINTED DOC



Nationstar Mortgage Assistance Options

From refinancing or modifying your loan, to providing solutions that allow you to gracefully exit your
property, Nationstar offers programs that give you options at any stage of homeownership. Even in
challenging times.

To help you move forward, the information below will allow you to start the process, and provides
answers to some common questions when it comes to facing and resolving mortgage difficulties.



GETTING STARTED
How do I apply for assistance?

Call our toll-free Nationstar Customer Service phone number at 888-480-2432.
                              OR
Visit Nationstar online at MyNationstar.com.

                                                Once you're online

                                                n      Place your cursor over the Homeowner Assistance tab
                                                       in the navigation bar.


                                                o      Click on Homeowner Assistance.


                                                p      On the next page, click Getting Started and
                                                       sign into your account.




                                                                                                         1
         NATIONSTAR MORTGAGE LLC | 8950 CYPRESS WATERS BOULEVARD | COPPELL, TX 75019
        Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28 Desc
                                      INTERNET REPRINT
                            Nationstar correspondence part 1        Page 27 of 163
                                  REPRESENTATION OF PRINTED DOCUMENT



Nationstar Mortgage Assistance Options


q     Once you’re signed in, click on Overview to explore
      some of the available Homeowner Assistance
      Solutions. Click Getting Started to apply to a
      solution you think might work best for you.

ELIGIBILITY AND PROCESS
How do I know if I qualify for assistance?
Once you apply for a Nationstar homeowner assistance
solution, a Nationstar professional will review your
application, and you’ll then be contacted to discuss the
options available to you.

Do my principal balance or origination date affect what
programs I am eligible for?
This can vary between different programs. You will
automatically be reviewed for all available programs with a
single application.

Is a modification available only if I am past due on my
payments?
No. Modifications may be available if your loan is current
but you have experienced a hardship that will likely cause
you to be unable to make payments in the very near future.
Contact Nationstar to discuss your options

Do I keep anything for my records?
Yes. The application process includes forms and documents you must complete. Keep a copy of your
Financial Assistance Packet (FINS) for your records. This is sometimes called the Borrower Response
Package (BRP). Never send any original documents that you cannot replace. Only send copies.

What happens if I do not complete all of the fields on the forms in their entirety?
Fill out everything to the best of your knowledge. Missing information will slow down your application. If you
need help providing all required information, please contact Nationstar.

Why is a document I sent to Nationstar showing as “missing”?
Submitted but incomplete documents, like an unsigned tax return, will be registered as “missing.” If you
believe you submitted a complete document, please check your copy to see if there is missing information. If
so, complete the document and resubmit. If not, contact Nationstar for help.




                                                                                                                 2
         NATIONSTAR MORTGAGE LLC | 8950 CYPRESS WATERS BOULEVARD | COPPELL, TX 75019
        Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28 Desc
                                      INTERNET REPRINT
                            Nationstar correspondence part 1        Page 28 of 163
                                            REPRESENTATION OF PRINTED DO



Nationstar Mortgage Assistance Options


NEXT STEPS
How do I confirm that my application is complete?
You may check the status online by logging into the Nationstar website and viewing the My Modification
Notifications section or by calling toll free 888-480-2432. We will also send you notices by mail regarding the
status of your application. It is very important that you read each notice we send you in its entirety.

Do I need to follow up on the status?
You are encouraged to keep in contact with Nationstar about your applications status. Once our evaluation is
complete you will be notified about your available options. If you receive paperless communications, this
notification will be in the form of email. If additional information is required Nationstar will notify you in writing.

If I receive a modification, will it affect my credit score?
Some mortgage assistance options may have an impact on your credit score. A Nationstar professional will
discuss all the details for the options available to you.


MORTAGE ASSISTANCE OPTIONS
What type of mortgage assistance solution might be available for me?

The solutions available to you will depend upon a variety of factors, including the type of loan you have and
the type of difficulties you are currently experiencing. A few solutions include:

         · Mortgage Modification: a temporary or permanent change to the interest rate, length or balance of
            your original loan, and possible lower monthly payment.
         · Short Sale: selling your home for less than you owe on your mortgage.

         · Deed-in-Lieu: a voluntarily transfer the title of your property to Nationstar Mortgage.

         · HARP: available for borrowers with good credit who are underwater or have little home equity.

         · HAMP: available for borrowers who can’t make payments due to long-term hardships.




© 2014 Nationstar Mortgage LLC. All rights reserved




                                                                                                                          3
            NATIONSTAR MORTGAGE LLC | 8950 CYPRESS WATERS BOULEVARD | COPPELL, TX 75019
           Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28 Desc
                                         INTERNET REPRINT
                                    Nationstar correspondence part 1     Page 29 of 163
                            REPRESENTATION OF PRINTED DOCUMENT




New York City Disclosure

New York City Department of Consumer Affairs License Number: 1392003

North Carolina Disclosure

Nationstar Mortgage LLC is licensed by the North Carolina Department of Insurance. Permit Number
105369

For those customers who reside in the state of North Carolina, borrowers may file complaints about
Nationstar Mortgage LLC with the North Carolina Office of the Commissioner of Banks by visiting the
State's website at www.nccob.gov.

Texas Disclosure

TX Residents: COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR,
SUITE 201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-
5550.
A complaint form and instructions may be downloaded and printed from the Department's website located
at www.sml.texas.gov or obtained from the department upon request by mail at the address above, by
telephone at its toll-free consumer hotline listed above, or by email at smlinfo@sml.texas.gov.




 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                            Desc
                                INTERNET REPRINT
                Nationstar correspondence part 1 Page 30 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 31 of 163
                               REPRESENTATION OF PRINTED DOCUMENT




Notices of Error:

If you believe an error has been made with respect to the mortgage loan, you should provide to us in writing the following
information: Your name (and the name of the borrower, if you are an authorized third party), the loan account number, and
the error you believe has occurred. To submit a notice of error, you must send this information to the following address:

Nationstar Mortgage LLC
Attn: Customer Relations
P.O. Box 619098
Dallas, TX 75261-9741


Requests for Information:

To request information regarding the account, you should provide to us in writing the following information: Your name
(and the name of the borrower, if you are an authorized third party), the loan account number, and the information you are
requesting with respect to your mortgage loan. To submit a request for information, you must send this information to the
following address:

Nationstar Mortgage LLC
Attn: Customer Relations
P.O. Box 619098
Dallas, TX 75261-9741




 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                         Desc
                                INTERNET REPRINT
                Nationstar correspondence part 1 Page 32 of 163
                                  REPRESENTATION OF PRINTED DOCUMENT



Nationstar Mortgage Assistance Options

From refinancing or modifying your loan, to providing solutions that allow you to gracefully exit your
property, Nationstar offers programs that give you options at any stage of homeownership. Even in
challenging times.

To help you move forward, the information below will allow you to start the process, and provides
answers to some common questions when it comes to facing and resolving mortgage difficulties.



GETTING STARTED
How do I apply for assistance?

Call our toll-free Nationstar Customer Service phone number at 888-480-2432.
                              OR
Visit Nationstar online at MyNationstar.com.

                                                Once you're online

                                                n      Place your cursor over the Homeowner Assistance tab
                                                       in the navigation bar.


                                                o      Click on Homeowner Assistance.


                                                p      On the next page, click Getting Started and
                                                       sign into your account.




                                                                                                         1
         NATIONSTAR MORTGAGE LLC | 8950 CYPRESS WATERS BOULEVARD | COPPELL, TX 75019
        Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28 Desc
                                      INTERNET REPRINT
                            Nationstar correspondence part 1        Page 33 of 163
                                  REPRESENTATION OF PRINTED DOCUMENT



Nationstar Mortgage Assistance Options


q     Once you’re signed in, click on Overview to explore
      some of the available Homeowner Assistance
      Solutions. Click Getting Started to apply to a
      solution you think might work best for you.

ELIGIBILITY AND PROCESS
How do I know if I qualify for assistance?
Once you apply for a Nationstar homeowner assistance
solution, a Nationstar professional will review your
application, and you’ll then be contacted to discuss the
options available to you.

Do my principal balance or origination date affect what
programs I am eligible for?
This can vary between different programs. You will
automatically be reviewed for all available programs with a
single application.

Is a modification available only if I am past due on my
payments?
No. Modifications may be available if your loan is current
but you have experienced a hardship that will likely cause
you to be unable to make payments in the very near future.
Contact Nationstar to discuss your options

Do I keep anything for my records?
Yes. The application process includes forms and documents you must complete. Keep a copy of your
Financial Assistance Packet (FINS) for your records. This is sometimes called the Borrower Response
Package (BRP). Never send any original documents that you cannot replace. Only send copies.

What happens if I do not complete all of the fields on the forms in their entirety?
Fill out everything to the best of your knowledge. Missing information will slow down your application. If you
need help providing all required information, please contact Nationstar.

Why is a document I sent to Nationstar showing as “missing”?
Submitted but incomplete documents, like an unsigned tax return, will be registered as “missing.” If you
believe you submitted a complete document, please check your copy to see if there is missing information. If
so, complete the document and resubmit. If not, contact Nationstar for help.




                                                                                                                 2
         NATIONSTAR MORTGAGE LLC | 8950 CYPRESS WATERS BOULEVARD | COPPELL, TX 75019
        Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28 Desc
                                      INTERNET REPRINT
                            Nationstar correspondence part 1        Page 34 of 163
                                            REPRESENTATION OF PRINTED DOCUMENT



Nationstar Mortgage Assistance Options


NEXT STEPS
How do I confirm that my application is complete?
You may check the status online by logging into the Nationstar website and viewing the My Modification
Notifications section or by calling toll free 888-480-2432. We will also send you notices by mail regarding the
status of your application. It is very important that you read each notice we send you in its entirety.

Do I need to follow up on the status?
You are encouraged to keep in contact with Nationstar about your applications status. Once our evaluation is
complete you will be notified about your available options. If you receive paperless communications, this
notification will be in the form of email. If additional information is required Nationstar will notify you in writing.

If I receive a modification, will it affect my credit score?
Some mortgage assistance options may have an impact on your credit score. A Nationstar professional will
discuss all the details for the options available to you.


MORTAGE ASSISTANCE OPTIONS
What type of mortgage assistance solution might be available for me?

The solutions available to you will depend upon a variety of factors, including the type of loan you have and
the type of difficulties you are currently experiencing. A few solutions include:

         · Mortgage Modification: a temporary or permanent change to the interest rate, length or balance of
            your original loan, and possible lower monthly payment.
         · Short Sale: selling your home for less than you owe on your mortgage.

         · Deed-in-Lieu: a voluntarily transfer the title of your property to Nationstar Mortgage.

         · HARP: available for borrowers with good credit who are underwater or have little home equity.

         · HAMP: available for borrowers who can’t make payments due to long-term hardships.




© 2014 Nationstar Mortgage LLC. All rights reserved




                                                                                                                          3
            NATIONSTAR MORTGAGE LLC | 8950 CYPRESS WATERS BOULEVARD | COPPELL, TX 75019
           Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28 Desc
                                         INTERNET REPRINT
                                    Nationstar correspondence part 1     Page 35 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 36 of 163
                                                          ,QWHUQHW5HSULQW
                                                       MyNationstar.com _&\SUHVV:DWHUV%OYG_&RSSHOO7;


                                                                   <RXUORDQLVFXUUHQWO\GD\VSDVWGXH
                                                                             3OHDVHFRQWDFWXVDW
        '(%25$+-1(/621
        5866(//$1(/621                                                 5( /RDQ1XPEHU
        '8%/,1&,5                                                       3URSHUW\$GGUHVV
        0$',621$/                                               '8%/,1&,5&/(
                                                                             0$',621$/




     Dear Deborah J Nelson and Russell A Nelson:

     $W1DWLRQVWDU0RUWJDJHZH¶UHFRPPLWWHGWRKHOSLQJKRPHRZQHUVILQGVROXWLRQVWKDWFRXOGKHOSWKHPVWD\LQWKHLU
     KRPHDQGFRQWLQXHHQMR\LQJDOOWKHEHQHILWVRIKRPHRZQHUVKLS(YHQLQWLPHVRIGLIILFXOWLHV

     Why am I receiving this letter?
     <RXUPRUWJDJHSD\PHQWLVFXUUHQWO\SDVWGXH$VRI\RXDUHGD\VEHKLQGRQ\RXUSD\PHQW+HUHLVD
     UHFHQWSD\PHQWKLVWRU\DQGWKHUHDVRQIRURXUFRQFHUQ

        Recent Account History:
                    Payment due 11/01/2014: Fully paid on 12/24/2014
                    Payment due 12/01/2014: Fully paid on 01/08/2015
                    Payment due 01/01/2015: Fully paid on 01/20/2015
                    Payment due 02/01/2015: Fully paid on 02/03/2015
                    Payment due 03/01/2015: Unpaid balance of $1,710.59
                    Payment due 04/01/2015: Unpaid balance of $1,734.35
                    Current payment due 05/01/2015: $1,710.59
                      Total: $5,297.49 due. You must pay this amount to bring your loan current.
     What do I need to know?
     )DLOXUHWREULQJ\RXUORDQFXUUHQWPD\UHVXOWLQIHHVSRVVLEO\HYHQIRUHFORVXUHDQGWKHORVVRI\RXUKRPH:HDUH
     KHUHWRKHOS<RXGRKDYHRSWLRQV +HUHDUHVRPHRIWKHVROXWLRQVWKDWPLJKWEHDYDLODEOHGHSHQGLQJRQ\RXU
     VLWXDWLRQ
          •    0RGLI\LQJWKHWHUPVRI\RXUFXUUHQWORDQ
          •    5HFHLYLQJDSD\PHQWIRUEHDUDQFHWKDWWHPSRUDULO\JLYHV\RXPRUHWLPHWRSD\\RXUPRQWKO\SD\PHQW
          •    ,I\RXVLPSO\FDQ¶WSD\\RXUPRUWJDJHDQDOWHUQDWLYHWRIRUHFORVXUHPD\EHVHOOLQJ\RXUKRPHDQGXVLQJWKH
               SURFHHGVWRSD\RII\RXUFXUUHQWORDQ$VKRUWSD\RIIPD\EHDFFHSWDEOHRUDGHHGLQOLHXRIIRUHFORVXUH
               PD\EHDQRSWLRQ
     $GGLWLRQDOUHVRXUFHVDUHDOVRDYDLODEOH)RUH[WUDKHOS\RXFDQUHDFKRXWWRKRXVLQJFRXQVHORUVZKR¶OOZRUNDV
     \RXUDGYRFDWHZKLOHH[SORULQJVROXWLRQVWKDWFRXOGKHOS\RXNHHS\RXUKRPH
          •    7KH&RQVXPHU)LQDQFLDO3URWHFWLRQ%XUHDX KWWSZZZFRQVXPHUILQDQFHJRYPRUWJDJHKHOS
          •    7KH'HSDUWPHQWRI+RXVLQJDQG8UEDQ'HYHORSPHQW +8'  KWWSZZZKXGJRYRIILFHVKVJVIKKFFKFVFIP
          •    +8'+RXVLQJ&RXQVHOLQJ$JHQF\/RFDWRU  

     What do I need to do?
     7KHVRRQHUZHKHDUIURP\RXWKHVRRQHUZHFDQKHOSJHW\RXUKRPHRZQHUVKLSEDFNRQWUDFN,I\RX¶YHDOUHDG\
     UHDFKHGRXWIRUKHOSGRQ¶WZRUU\WKDWSURFHVVLVVWLOOSURFHHGLQJDQGQRIXUWKHUDFWLRQLVUHTXLUHG
     ,I\RXKDYHDQ\TXHVWLRQVSOHDVHFDOORXU&XVWRPHU6HUYLFH'HSDUWPHQWDW2XUKRXUVRIRSHUDWLRQDUH
     DPWRSP &7 0RQGD\WKURXJK7KXUVGD\DPWRSP &7 )ULGD\DQGDPWRSP &7 RQ6DWXUGD\

     6LQFHUHO\

     1DWLRQVWDU0RUWJDJH//&
     /RVV0LWLJDWLRQ'HSDUWPHQW
      %RUURZHUPXVWPHHWFHUWDLQUHTXLUHPHQWVWRTXDOLI\IRUDQ\RIWKHRSWLRQVSURGXFWVUHIHUHQFHG7HUPVDUHVXEMHFWWRFKDQJH




      Nationstar is a debt collector. This is an attempt to collect a debt and any information obtained will be used for that purpose.
      However, if you are currently in bankruptcy or have received a discharge in bankruptcy, this communication is not an attempt
      to collect a debt from you personally to the extent that it is included in your bankruptcy or has been discharged, but is
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28
      provided for informational purposes only.                                                                                          Desc
               Nationstar correspondence part 1 Page 37 of 163
                                                          ,QWHUQHW5HSULQW
                                                       MyNationstar.com _+LJKODQG'ULYH_/HZLVYLOOH7;


                                                                   <RXUORDQLVFXUUHQWO\GD\VSDVWGXH
                                                                             3OHDVHFRQWDFWXVDW
        '(%25$+-1(/621
        5866(//$1(/621                                                 5( /RDQ1XPEHU
        '8%/,1&,5                                                       3URSHUW\$GGUHVV
        0$',621$/                                               '8%/,1&,5&/(
                                                                             0$',621$/




     Dear Deborah J Nelson and Russell A Nelson:

     $W1DWLRQVWDU0RUWJDJHZH¶UHFRPPLWWHGWRKHOSLQJKRPHRZQHUVILQGVROXWLRQVWKDWFRXOGKHOSWKHPVWD\LQWKHLU
     KRPHDQGFRQWLQXHHQMR\LQJDOOWKHEHQHILWVRIKRPHRZQHUVKLS(YHQLQWLPHVRIGLIILFXOWLHV

     Why am I receiving this letter?
     <RXUPRUWJDJHSD\PHQWLVFXUUHQWO\SDVWGXH$VRI\RXDUHGD\VEHKLQGRQ\RXUSD\PHQW+HUHLVD
     UHFHQWSD\PHQWKLVWRU\DQGWKHUHDVRQIRURXUFRQFHUQ

        Recent Account History:
                    Payment due 07/01/2014: Fully paid on 08/26/2014
                    Payment due 08/01/2014: Fully paid on 09/05/2014
                    Payment due 09/01/2014: Fully paid on 10/08/2014
                    Payment due 10/01/2014: Fully paid on 11/03/2014
                    Payment due 11/01/2014: Unpaid balance of $1,710.59
                    Payment due 12/01/2014: Unpaid balance of $1,710.59
                    Current payment due 01/01/2015: $1,710.59
                      Total: $5,270.19 due. You must pay this amount to bring your loan current.
     What do I need to know?
     )DLOXUHWREULQJ\RXUORDQFXUUHQWPD\UHVXOWLQIHHVSRVVLEO\HYHQIRUHFORVXUHDQGWKHORVVRI\RXUKRPH:HDUH
     KHUHWRKHOS<RXGRKDYHRSWLRQV +HUHDUHVRPHRIWKHVROXWLRQVWKDWPLJKWEHDYDLODEOHGHSHQGLQJRQ\RXU
     VLWXDWLRQ
          •    0RGLI\LQJWKHWHUPVRI\RXUFXUUHQWORDQ
          •    5HFHLYLQJDSD\PHQWIRUEHDUDQFHWKDWWHPSRUDULO\JLYHV\RXPRUHWLPHWRSD\\RXUPRQWKO\SD\PHQW
          •    ,I\RXVLPSO\FDQ¶WSD\\RXUPRUWJDJHDQDOWHUQDWLYHWRIRUHFORVXUHPD\EHVHOOLQJ\RXUKRPHDQGXVLQJWKH
               SURFHHGVWRSD\RII\RXUFXUUHQWORDQ$VKRUWSD\RIIPD\EHDFFHSWDEOHRUDGHHGLQOLHXRIIRUHFORVXUH
               PD\EHDQRSWLRQ
     $GGLWLRQDOUHVRXUFHVDUHDOVRDYDLODEOH)RUH[WUDKHOS\RXFDQUHDFKRXWWRKRXVLQJFRXQVHORUVZKR¶OOZRUNDV
     \RXUDGYRFDWHZKLOHH[SORULQJVROXWLRQVWKDWFRXOGKHOS\RXNHHS\RXUKRPH
          •    7KH&RQVXPHU)LQDQFLDO3URWHFWLRQ%XUHDX KWWSZZZFRQVXPHUILQDQFHJRYPRUWJDJHKHOS
          •    7KH'HSDUWPHQWRI+RXVLQJDQG8UEDQ'HYHORSPHQW +8'  KWWSZZZKXGJRYRIILFHVKVJVIKKFFKFVFIP
          •    +8'+RXVLQJ&RXQVHOLQJ$JHQF\/RFDWRU  

     What do I need to do?
     7KHVRRQHUZHKHDUIURP\RXWKHVRRQHUZHFDQKHOSJHW\RXUKRPHRZQHUVKLSEDFNRQWUDFN,I\RX¶YHDOUHDG\
     UHDFKHGRXWIRUKHOSGRQ¶WZRUU\WKDWSURFHVVLVVWLOOSURFHHGLQJDQGQRIXUWKHUDFWLRQLVUHTXLUHG
     ,I\RXKDYHDQ\TXHVWLRQVSOHDVHFDOORXU&XVWRPHU6HUYLFH'HSDUWPHQWDW2XUKRXUVRIRSHUDWLRQDUH
     DPWRSP &7 0RQGD\WKURXJK7KXUVGD\DPWRSP &7 )ULGD\DQGDPWRSP &7 RQ6DWXUGD\

     6LQFHUHO\

     1DWLRQVWDU0RUWJDJH//&
     /RVV0LWLJDWLRQ'HSDUWPHQW
      %RUURZHUPXVWPHHWFHUWDLQUHTXLUHPHQWVWRTXDOLI\IRUDQ\RIWKHRSWLRQVSURGXFWVUHIHUHQFHG7HUPVDUHVXEMHFWWRFKDQJH




      Nationstar is a debt collector. This is an attempt to collect a debt and any information obtained will be used for that purpose.
      However, if you are currently in bankruptcy or have received a discharge in bankruptcy, this communication is not an attempt
      to collect a debt from you personally to the extent that it is included in your bankruptcy or has been discharged, but is
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28
      provided for informational purposes only.                                                                                          Desc
               Nationstar correspondence part 1 Page 38 of 163
                                        REPRESENTATION OF PRINTED DOCUMENT


                                          P.O. Box 630348
                                          Irving, TX 75050
                                                                                                                                     January 28, 2015



DEBORAH NELSON
RUSSELL NELSON
120 DUBLIN CIR
MADISON AL 35758-8715




Re:   Nationstar Reference Number:
      Property Address:     120 DUBLIN CIRCLE
                            MADISON AL 35758

      Account Name(s): DEBORAH NELSON & RUSSELL NELSON

Dear DEBORAH NELSON and RUSSELL NELSON:

Nationstar Mortgage LLC (Nationstar) received your correspondence dated January 20, 2015, regarding concerns with the above
referenced account.

Thank you for bringing this matter to our attention. We take all matters seriously and are in the process of reviewing your concerns.

A response will be provided no later than March 4, 2015. However, responses are generally provided in less than ten days from
receipt of the correspondence.

Nationstar is focused on customer satisfaction and appreciates the opportunity to review and respond to customer concerns. Should
you have any questions or need any further information regarding this issue please contact us.

Sincerely,

Nicole Bellamy
Customer Relations Specialist
Nationstar Mortgage LLC
phone: 1(877)783-7480 ext: 467-0425
fax: (972)353-6755
email: nicole.bellamy@nationstarmail.com




  This is an attempt to collect a debt and any information obtained will be used for that purpose. However, if this debt is involved in a bankruptcy
    or has been discharged in a bankruptcy proceeding, this communication is not an attempt to collect a debt against you and any information
                                              obtained or given will be for informational purposes only.

                                                                       CACK
  Case 18-80037-CRJ
 www.NationstarMtg.com              Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                     Desc
                                               INTERNET REPRINT
                               Nationstar correspondence part 1 Page 39 of 163
July 18, 2017



Melissa W. Larsen
521 Madison Street Southeast, Suite 201
Huntsville, AL 35801

RE:      Nationstar Reference Number-
         Mortgagors Name- Deborah J. Nelson and Russell A. Nelson
         Property Address- 120 Dublin Circle, Madison, AL 35758
         Loan Number-

Dear Melissa W. Larsen:

Nationstar Mortgage LLC (Nationstar) is in receipt of your correspondence on July 17, 2017 regarding
the mortgage loan account described above. We thank you for bringing this matter to our attention. We
take all matters seriously and are in the process of reviewing your concerns.

A response will be provided no later than August 22, 2017. However, responses are generally provided in
less than ten days from receipt of the correspondence.

Our records indicate that Freddie Mac is the current owner of the loan. As requested, we have provided
the contact information below:

Federal Home Loan Mortgage Corporation (Freddie Mac)
8200 Jones Branch Drive
McLean, VA 22102
1-800-373-3343

Please note that Nationstar is the servicer of the loan; and therefore, will be responsible for responding to
any concerns regarding the servicing of the loan. Servicing matters include, but are not limited to the
following:

•     Payment assistance and modifications
•     Payment posting
•     Validation of the debt
•     Foreclosure proceedings
•     Payment adjustments

As such, please direct any communication related to these matters to Nationstar.




1(5                                       ZZZ1DWLRQVWDU0WJFRP
    Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                              Desc
                   Nationstar correspondence part 1 Page 40 of 163
If you have any questions regarding this correspondence, please contact us at the number provided below.

Sincerely,

Customer Relations
Nationstar Mortgage LLC
P.O. Box 619098
Dallas, TX 75261-9741
phone: 1.877.783.7480
facsimile: 972.315.8637
e-mail: customerrelationsofficer@nationstarmail.com




1(5                                     ZZZ1DWLRQVWDU0WJFRP
 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                             Desc
                Nationstar correspondence part 1 Page 41 of 163
Hawaii Residents: If you believe a loss mitigation option request has been wrongly denied, you may
file a complaint with the state division of financial institutions at 808-586-2820 or
http://cca.hawaii.gov/dfi/.

New York Residents: Nationstar Mortgage LLC is licensed by the New York City Department of
Consumer Affairs License Number: 1392003. If you believe a Loss Mitigation request has been
wrongly denied, you may file a complaint with the New York State Department of Financial
Services at 1-800-342-3736 or www.dfs.ny.gov.

New York Residents Income Disclosure: If a creditor or debt collector receives a money judgment
against you in court, state and federal laws may prevent the following types of income from being taken
to pay the debt: supplemental security income (SSI); social security; public assistance (welfare); spousal
support, maintenance (alimony) or child support; unemployment benefits; disability benefits; workers’
compensation benefits; public or private pensions; veterans’ benefits; federal student loans, federal
student grants, and federal work study funds; and ninety percent of your wages or salary earned in the last
sixty days.

Oregon Residents: There are government agencies and nonprofit organizations that can give you
information about foreclosure and help you decide what to do. For the name and telephone number of an
organization near you, please call 211 or visit www.oregonhomeownersupport.gov. If you need help
finding a lawyer, consult the Oregon State Bar’s Lawyer Referral Service online at
www.oregonstatebar.org or by calling 503-684-3763 (in the Portland metropolitan area) or toll-free
elsewhere in Oregon at 800-452-7636. Free legal assistance may be available if you are very low income.
For more information and a directory of legal aid programs, go to www.oregonlawhelp.org.

North Carolina Residents: Nationstar Mortgage LLC is licensed by the North Carolina Commissioner
of Banks, Mortgage Lender License L-103450. Nationstar Mortgage LLC is also licensed by the North
Carolina Department of Insurance, Permit Numbers 105369, 112715, 105368, 111828, 112953 and
112954.

If you believe a Loss Mitigation request has been wrongly denied, you may file a complaint with the
North Carolina Office of the Commissioner of Banks website www.nccob.gov.

Texas Residents: COMPLAINTS REGARDING THE SERVICING OF A MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH
LAMAR, SUITE 201, AUSTIN TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE
AT 877-276-5550. A complaint form and instructions may be downloaded and printed from the
Department's website located at www.sml.texas.gov or obtained from the department upon request by
mail at the address above, by telephone at its toll-free consumer hotline listed above, or by email at
smlinfo@sml.texas.gov.




1(5                                      ZZZ1DWLRQVWDU0WJFRP
 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                               Desc
                Nationstar correspondence part 1 Page 42 of 163
                              8950 Cypress Waters Blvd.
                              Dallas, TX 75019




                                                                                  July 19, 2017
DEBORAH NELSON
RUSSELL NELSON
120 DUBLIN CIR
MADISON, AL 35758




Re: Nationstar Reference Number:
    Property Address:                     120 Dublin Circle
                                          Madison, AL 35758

                                          Deborah Nelson and Russell
   Account Name(s):
                                          Nelson


Dear Deborah Nelson and Russell Nelson:

Nationstar Mortgage LLC (Nationstar) received your correspondence dated July 13, 2017, regarding concerns with the above
referenced account.

Thank you for bringing this matter to our attention. We take all matters seriously and are in the process of reviewing your
concerns.

A response will be provided no later than August 25, 2017. However, responses are generally provided in less than ten days
from receipt of the correspondence.

Our records indicate that Freddie Mac, is the current owner of the loan. As requested, we have provided the contact
information below:

Federal Home Loan Mortgage Corporation (Freddie Mac)
8200 Jones Branch Drive
Mclean, Va 22102
1-800-373-3343

Please note that Nationstar is the servicer of the loan; and therefore, will be responsible for responding to any concerns
regarding the servicing of the loan. Servicing matters include, but are not limited to the following:

      Payment assistance and modifications
      Payment posting
      Validation of the debt
      Foreclosure proceedings
      Payment adjustments

Please direct any communication related to these matters to Nationstar.

Nationstar is focused on customer satisfaction and appreciates the opportunity to review and respond to customer concerns.
Should you have any questions or need any further information regarding this issue please contact us.




         Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                               Desc
                        Nationstar correspondence part 1 Page 43 of 163
Sincerely,

Customer Relations
Nationstar Mortgage LLC
P.O. Box 619098
Dallas, TX 75261-9741
phone: 1.877.783.7480
facsimile: 972.315.8637
e-mail: CustomerRelationsOfficer@nationstarmail.com




             Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                            Nationstar correspondence part 1 Page 44 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 45 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 46 of 163
                                        REPRESENTATION OF PRINTED DOCUMENT




Nationstar is focused on customer satisfaction and appreciates the opportunity to review and respond to customer concerns. Should
you have any questions or need any further information regarding this issue please contact us.

Sincerely,

Customer Relations
Nationstar Mortgage LLC
P.O. Box 619098
Dallas, TX 75261-9741
phone: 1.877.783.7480
facsimile: 972.315.8637
e-mail: customerrelations@nationstarmail.com




 Nationstar is a debt collector. This is an attempt to collect a debt and any information obtained will be used for that purpose. However, if you are currently in
   bankruptcy or have received a discharge in bankruptcy, this communication is not an attempt to collect a debt from you personally to the extent that it is
                               included in your bankruptcy or has been discharged, but is provided for informational purposes only.

                                                                             CACK
 Case 18-80037-CRJ
MyNationstar.com                    Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                     Desc
                                               INTERNET REPRINT
                               Nationstar correspondence part 1 Page 47 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 48 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 49 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 50 of 163
8636FRP  8636 7UDFNLQJ 5HVXOWV                                                3DJH  RI 




                                                                           3EE -ORE   




 !VAILABLE !CTIONS

                                                                                      
    4EXT 5PDATES


                                                                                      
    %MAIL 5PDATES



                                       3EE ,ESS   




                    #ANmT FIND WHAT YOUmRE LOOKING FOR
             'O TO OUR &!1S SECTION TO FIND ANSWERS TO YOUR TRACKING QUESTIONS


                      &!1S HTTPFAQUSPSCOMARTICLE)D




     Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28          Desc
                        Nationstar correspondence part 1 
KWWSVWRROVXVSVFRPJR7UDFN&RQILUP$FWLRQ"TWFBW/DEHOV Page 51 of 163          
8636FRP  8636 7UDFNLQJ 5HVXOWV                                                                                         3DJH  RI 



                           4HEREmS AN EASIER WAY TO TRACK YOUR PACKAGES

  7HY JUMP FROM PAGE TO PAGE TO TRACK PACKAGES BEING SENT TO YOU 7ITH -Y 5303t YOU
  CAN EASILY TRACK ALL YOUR PACKAGES IN ONE PLACE 3IGN UP TO

  p 3ET UP AUTOMATIC EMAIL AND TEXT ALERTS SO YOUmLL NEVER HAVE TO MANUALLY TRACK A PACKAGE
    AGAIN

  p 0ROVIDE DELIVERY INSTRUCTIONS SO YOUR CARRIER KNOWS WHERE TO LEAVE PACKAGES



                                                              3IGN 5P

                                          HTTPSREGUSPSCOMENTREG2EGISTRATION!CTION?INPUT

                                          APP5SPS4OOLSAPP52,HTTPS
  HTTPSWWWUSPSCOM


                                             !&&TOOLSUSPSCOM
  +(/3)8/ /,1.6                   21 $%2878636&20                27+(5 8636 6,7(6                /(*$/ ,1)250$7,21

  &RQWDFW 8V                      $ERXW 8636 +RPH       %XVLQHVV &XVWRPHU *DWHZD\                  3ULYDF\ 3ROLF\
                                            &GO&4RACK#ONFIRM!CTION
   KWWSVZZZXVSVFRPKHOSZHOFRPHKWP
                                  KWWSDERXWXVSVFRP            KWWSVJDWHZD\XVSVFRP       KWWSDERXWXVSVFRPZKRZH

  6LWH ,QGH[                      1HZVURRP                3RVWDO ,QVSHFWRUV                        DUHSULYDF\SROLF\SULYDF\
                                               INPUT&QTC?T,ABELS
   KWWSVZZZXVSVFRPJOREDOVVLWH
                                   KWWSDERXWXVSVFRPQHZVZHOFRPHKWP
                                                                  KWWSVSRVWDOLQVSHFWRUVXVSLVJRY
                                                                                                   SROLF\KLJKOLJKWVKWP

  LQGH[KWP                       8636 6HUYLFH 8SGDWHV    ,QVSHFWRU *HQHUDO                        7HUPV RI 8VH
                                               $
  )$4V KWWSIDTXVSVFRP        KWWSDERXWXVSVFRPQHZVVHUYLFH
                                                                   KWWSZZZXVSVRLJJRY          KWWSDERXWXVSVFRPWHUPVRIXVHKWP

                                  DOHUWVZHOFRPHKWP               3RVWDO ([SORUHU                 )2,$

                                  )RUPV     3XEOLFDWLRQV            KWWSSHXVSVJRY             KWWSDERXWXVSVFRPZKRZH

                                   KWWSDERXWXVSVFRPIRUPV    1DWLRQDO 3RVWDO 0XVHXP          DUHIRLDZHOFRPHKWP

                                  SXEOLFDWLRQVZHOFRPHKWP          KWWSZZZSRVWDOPXVHXPVLHGX1R )($5 $FW ((2 'DWD

                                  *RYHUQPHQW 6HUYLFHV              5HVRXUFHV IRU 'HYHORSHUV         KWWSDERXWXVSVFRPZKRZH

                                   KWWSVZZZXVSVFRPJRY                                      DUHQRIHDUDFWZHOFRPHKWP
                                                                    KWWSVZZZXVSVFRPZHEWRROVZHOFRPH  KWP

                                  VHUYLFHVJRYVHUYLFHVKWP

                                  &DUHHUV

                                   KWWSDERXWXVSVFRPFDUHHUVZHOFRPHKWP



  &RS\ULJKW   8636 $OO 5LJKWV 5HVHUYHG




     Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                   Desc
                        Nationstar correspondence part 1 
KWWSVWRROVXVSVFRPJR7UDFN&RQILUP$FWLRQ"TWFBW/DEHOV Page 52 of 163                                                   
8636FRP  8636 7UDFNLQJ 5HVXOWV                                              3DJH  RI 




         HTTPSWWWFACEBOOKCOM5303RF


         HTTPSTWITTERCOMUSPS


         HTTPWWWPINTERESTCOMUSPSSTAMPS


         HTTPSWWWYOUTUBECOMUSPS




     Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28        Desc
                        Nationstar correspondence part 1 
KWWSVWRROVXVSVFRPJR7UDFN&RQILUP$FWLRQ"TWFBW/DEHOV Page 53 of 163        
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 54 of 163
(Page 2 of 4)




                Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                               Nationstar correspondence part 1 Page 55 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 56 of 163
(Page 4 of 4)




                Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                               Nationstar correspondence part 1 Page 57 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 58 of 163
(Page 2 of 4)




                Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                               Nationstar correspondence part 1 Page 59 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 60 of 163
(Page 4 of 4)




                Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                               Nationstar correspondence part 1 Page 61 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 62 of 163
Are you experiencing a financial hardship? Our local non-profit partners can help with financial counseling and
other services. Please visit these websites for assistance:

       x   Hud.gov
       x   Neighborworks.org




    Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                              Desc
                   Nationstar correspondence part 1 Page 63 of 163
Hawaii Residents: If you believe a loss mitigation option request has been wrongly
denied, you may file a complaint with the state division of financial institutions at 808-
586-2820 or http://cca.hawaii.gov/dfi/.

New York Residents: Nationstar Mortgage LLC d/b/a Mr. Cooper is licensed by the New York City
Department of Consumer Affairs License Number: 1392003. If you believe a Loss Mitigation
request has been wrongly denied, you may file a complaint with the New York State
Department of Financial Services at 1-800-342-3736 or www.dfs.ny.gov.

New York Residents Income Disclosure: If a creditor or debt collector receives a money
judgment against you in court, state and federal laws may prevent the following types of income from
being taken to pay the debt: supplemental security income (SSI); social security; public assistance
(welfare); spousal support, maintenance (alimony) or child support; unemployment benefits; disability
benefits; workers’ compensation benefits; public or private pensions; veterans’ benefits; federal
student loans, federal student grants, and federal work study funds; and ninety percent of your wages
or salary earned in the last sixty days.

Oregon Residents: There are government agencies and nonprofit organizations that can give you
information about foreclosure and help you decide what to do. For the name and telephone number of
an organization near you, please call 211 or visit www.oregonhomeownersupport.gov. If you need help
finding a lawyer, consult the Oregon State Bar’s Lawyer Referral Service online at
www.oregonstatebar.org or by calling 503-684-3763 (in the Portland metropolitan area) or toll-free
elsewhere in Oregon at 800-452-7636. Free legal assistance may be available if you are very low
income. For more information and a directory of legal aid programs, go to www.oregonlawhelp.org.

North Carolina Residents: Nationstar Mortgage LLC d/b/a Mr. Cooper is licensed by the North
Carolina Commissioner of Banks, Mortgage Lender License L-103450. Nationstar Mortgage LLC d/b/a
Mr. Cooper is also licensed by the North Carolina Department of Insurance, Permit Numbers 105369,
112715, 105368, 111828, 112953, and 112954. If you believe a Loss Mitigation request has been
wrongly denied, you may file a complaint with the North Carolina Office of the
Commissioner of Banks website www.nccob.gov.

Texas Residents: COMPLAINTS REGARDING THE SERVICING OF A MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR,
SUITE 201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-
5550. A complaint form and instructions may be downloaded and printed from the Department's
website located at www.sml.texas.gov or obtained from the department upon request by mail at the
address above, by telephone at its toll-free consumer hotline listed above, or by email at
smlinfo@sml.texas.gov.




   Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                    Desc
                  Nationstar correspondence part 1 Page 64 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 65 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 66 of 163
(Page 3 of 10)




                 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                                Nationstar correspondence part 1 Page 67 of 163
(Page 4 of 10)




                 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                                Nationstar correspondence part 1 Page 68 of 163
(Page 5 of 10)




                 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                                Nationstar correspondence part 1 Page 69 of 163
(Page 6 of 10)




                 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                                Nationstar correspondence part 1 Page 70 of 163
(Page 7 of 10)




                 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                                Nationstar correspondence part 1 Page 71 of 163
(Page 8 of 10)




                 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                                Nationstar correspondence part 1 Page 72 of 163
(Page 9 of 10)




                 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                                Nationstar correspondence part 1 Page 73 of 163
(Page 10 of 10)




              Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                             Nationstar correspondence part 1 Page 74 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 75 of 163
Are you experiencing a financial hardship? Our local non-profit partners can help with financial counseling and
other services. Please visit these websites for assistance:

       x   Hud.gov
       x   Neighborworks.org




    Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                              Desc
                   Nationstar correspondence part 1 Page 76 of 163
Hawaii Residents: If you believe a loss mitigation option request has been wrongly
denied, you may file a complaint with the state division of financial institutions at 808-
586-2820 or http://cca.hawaii.gov/dfi/.

New York Residents: Nationstar Mortgage LLC d/b/a Mr. Cooper is licensed by the New York City
Department of Consumer Affairs License Number: 1392003. If you believe a Loss Mitigation
request has been wrongly denied, you may file a complaint with the New York State
Department of Financial Services at 1-800-342-3736 or www.dfs.ny.gov.

New York Residents Income Disclosure: If a creditor or debt collector receives a money
judgment against you in court, state and federal laws may prevent the following types of income from
being taken to pay the debt: supplemental security income (SSI); social security; public assistance
(welfare); spousal support, maintenance (alimony) or child support; unemployment benefits; disability
benefits; workers’ compensation benefits; public or private pensions; veterans’ benefits; federal
student loans, federal student grants, and federal work study funds; and ninety percent of your wages
or salary earned in the last sixty days.

Oregon Residents: There are government agencies and nonprofit organizations that can give you
information about foreclosure and help you decide what to do. For the name and telephone number of
an organization near you, please call 211 or visit www.oregonhomeownersupport.gov. If you need help
finding a lawyer, consult the Oregon State Bar’s Lawyer Referral Service online at
www.oregonstatebar.org or by calling 503-684-3763 (in the Portland metropolitan area) or toll-free
elsewhere in Oregon at 800-452-7636. Free legal assistance may be available if you are very low
income. For more information and a directory of legal aid programs, go to www.oregonlawhelp.org.

North Carolina Residents: Nationstar Mortgage LLC d/b/a Mr. Cooper is licensed by the North
Carolina Commissioner of Banks, Mortgage Lender License L-103450. Nationstar Mortgage LLC d/b/a
Mr. Cooper is also licensed by the North Carolina Department of Insurance, Permit Numbers 105369,
112715, 105368, 111828, 112953, and 112954. If you believe a Loss Mitigation request has been
wrongly denied, you may file a complaint with the North Carolina Office of the
Commissioner of Banks website www.nccob.gov.

Texas Residents: COMPLAINTS REGARDING THE SERVICING OF A MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR,
SUITE 201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-
5550. A complaint form and instructions may be downloaded and printed from the Department's
website located at www.sml.texas.gov or obtained from the department upon request by mail at the
address above, by telephone at its toll-free consumer hotline listed above, or by email at
smlinfo@sml.texas.gov.




   Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                    Desc
                  Nationstar correspondence part 1 Page 77 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 78 of 163
did not reflect the increase; subsequently, the account has fallen a month past dueagain. There is
currently a partial installment of $1,362.86 being held in suspense on the account. Once the remaining
$43.50 is received, the account will be reflect current, so long as the correct monthly installment is
received each month. I hope this is helpful.

Some information you have requested does not pertain directly to the servicing of the account, does
not identify any specific servicing errors, and/or is considered proprietary and confidential. Therefore,
this information is considered outside the scope of information that must be provided. However, the
information below and enclosed documents should address any of your relevant questions and
requests. Enclosed, you will find the following documents:

  x Note and Security Instrument

          o The Note and Security Instrument will validate the above mentioned account and explain
             the right to transfer ownership or servicing of the account. These documents will also
             explain our rights to:

                  Collect any remaining debt owed under the Note and Security Instrument

                  Assess fees and costs to the account as necessary

                  Inspect the property and charge applicable fees

                  Purchase lender placed insurance

                  Pay taxes on the mortgagor’s behalf

  x Final Modification Documents

          o The final, signed modification agreement reflecting the Unpaid Principle Balance.

  x Assignment of Mortgage

  x Transaction History

          o The Transaction history reflects a complete history for the period Mr. Cooper has
             serviced the account. Late fees are assessed any time the contractual installment is
             received after the grace period, as indicated in the Note. However, during active
             bankruptcy, late fees are waived. Please note, late fees are not considered interest and
             are not reported to the IRS on IRS form 1098. If a installment was applied to the
             suspense account, it will be indicated in the code description column. Installments can
             be applied to the suspense account if the funds received do not represent the full
             monthly mortgage installment due or if Mr. Cooper is not informed of where the
             installment is to be applied. Furthermore, this transaction history reflects:

                  When installments were received

                  How the installments were applied to the account



    Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                       Desc
                   Nationstar correspondence part 1 Page 79 of 163
                  Any disbursements made from the account, including, but not limited to,
                    disbursements for taxes, insurance, property inspections, brokers price opinions
                    (BPOs), and legal fees

                  A description for each transaction, with running balances of the unpaid principal
                    and escrow accounts

                  The date fees and charges were assessed, if any

                  Any amounts paid towards fees

                  Any waivers/reversals of fees

  x Notice of Servicing Transfer, also known as Welcome Letter

          o The Servicing Transfer Notice will detail the date and terms of the service transfer from
             the prior servicer to Mr. Cooper. This document evidences Mr. Cooper’s right to service
             the account. Mr. Cooper is not affiliated with the previous servicer and services the
             account on behalf of the Investor as listed below.

  x Most Recent Escrow Analysis Statement

          o The Escrow Analysis will provide a detailed description of all disbursements made from
             the escrow account as well as any installments towards the escrow account for the prior
             year. It will also provide a breakdown of how the current escrow installment has been
             calculated, including any shortages that may exist.

Furthermore, our records indicate Federal Home Loan Mortgage Corporation (Freddie Mac), is the
current owner of the Note. As requested, we have provided the address and phone number below:

Freddie Mac
8200 Jones Branch Drive
McLean, VA 22102
1.800.373.3343

Please note that Mr. Cooper is the servicer of the account and will be responsible for responding to any
concerns regarding the servicing of the account. Servicing matters include but are not limited to the
following:

  x   Installment assistance and modifications
  x   Installment posting
  x   Validation of the debt
  x   Foreclosure proceedings
  x   Installment adjustments

Please direct any communication related to these matters to Mr. Cooper using the contact information
below. Please note Freddie Mac will not be able to assist with any of these matters due to the
Bankruptcy status, as well as the aforementioned reasons; as such, they will continue to refer you to
Mr. Cooper.


   Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                       Desc
                  Nationstar correspondence part 1 Page 80 of 163
Upon receipt of this correspondence, the above mentioned account and related documents were
reviewed and found to comply with all state and federal guidelines that regulate them. As such, the
above mentioned account will continue to be serviced appropriate to its status.

After completing my research into the aforementioned issues I determined that overall, there were no
errors on our part. However, you have the right to access the documents used in this investigation and
I have included those documents in this letter for your records. Those documents are:

   x PCN (3)
   x Solicitation Letter dated January 7, 2017

If you have any questions, please contact our Bankruptcy Department at 1.877.343.5602 or via mail at
8950 Cypress Waters Boulevard. Dallas, TX 75019. Our hours of operation are Monday through Friday
from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.


Sincerely,




April Barrett
Advocacy Manager
Mr. Cooper
P.O. Box 619098
Dallas, TX 75261-9741
Phone: 1.972.956.6360
E-mail: april.barrett@mrcooper.com

Enclosures 11
By U.S. Standard Mail


Are you experiencing a financial hardship? Our local non-profit partners can help with financial
counseling and other services. Please visit these websites for assistance:

      x Hud.gov
      x Neighborworks.org




    Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                     Desc
                   Nationstar correspondence part 1 Page 81 of 163
Hawaii Residents: If you believe a loss mitigation option request has been wrongly
denied, you may file a complaint with the state division of financial institutions at 808-
586-2820 or http://cca.hawaii.gov/dfi/.

New York Residents: Nationstar Mortgage LLC d/b/a Mr. Cooper is licensed by the New York City
Department of Consumer Affairs License Number: 1392003. If you believe a Loss Mitigation
request has been wrongly denied, you may file a complaint with the New York State
Department of Financial Services at 1-800-342-3736 or www.dfs.ny.gov.

New York Residents Income Disclosure: If a creditor or debt collector receives a money
judgment against you in court, state and federal laws may prevent the following types of income from
being taken to pay the debt: supplemental security income (SSI); social security; public assistance
(welfare); spousal support, maintenance (alimony) or child support; unemployment benefits; disability
benefits; workers’ compensation benefits; public or private pensions; veterans’ benefits; federal
student loans, federal student grants, and federal work study funds; and ninety percent of your wages
or salary earned in the last sixty days.

Oregon Residents: There are government agencies and nonprofit organizations that can give you
information about foreclosure and help you decide what to do. For the name and telephone number of
an organization near you, please call 211 or visit www.oregonhomeownersupport.gov. If you need help
finding a lawyer, consult the Oregon State Bar’s Lawyer Referral Service online at
www.oregonstatebar.org or by calling 503-684-3763 (in the Portland metropolitan area) or toll-free
elsewhere in Oregon at 800-452-7636. Free legal assistance may be available if you are very low
income. For more information and a directory of legal aid programs, go to www.oregonlawhelp.org.

North Carolina Residents: Nationstar Mortgage LLC d/b/a Mr. Cooper is licensed by the North
Carolina Commissioner of Banks, Mortgage Lender License L-103450. Nationstar Mortgage LLC d/b/a
Mr. Cooper is also licensed by the North Carolina Department of Insurance, Permit Numbers 105369,
112715, 105368, 111828, 112953, and 112954. If you believe a Loss Mitigation request has been
wrongly denied, you may file a complaint with the North Carolina Office of the
Commissioner of Banks website www.nccob.gov.

Texas Residents: COMPLAINTS REGARDING THE SERVICING OF A MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR,
SUITE 201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-
5550. A complaint form and instructions may be downloaded and printed from the Department's
website located at www.sml.texas.gov or obtained from the department upon request by mail at the
address above, by telephone at its toll-free consumer hotline listed above, or by email at
smlinfo@sml.texas.gov.




   Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                    Desc
                  Nationstar correspondence part 1 Page 82 of 163
                                                                                          2FWREHU  



'HERUDK 1HOVRQ
5XVVHOO 1HOVRQ
 'XEOLQ &LU
0DGLVRQ $/ 


                                                                                        <285 ,1)2
                                                                                        /2$1 180%(5

                                                                                        3523(57< $''5(66
                                                                                         '8%/,1 &,5&/(
                                                                                        0$',621 $/ 

                                                                                        68%-(&7
                                                                                        5HVHDUFK 5HIHUHQFH 


'HDU 'HERUDK 1HOVRQ DQG 5XVVHOO 1HOVRQ

:H UHFHLYHG \RXU LQTXLU\ RQ 2FWREHU   UHJDUGLQJ WKH ORDQ VHUYLFHG E\ 0U &RRSHU

,Q DFFRUGDQFH ZLWK WKH 5HDO (VWDWH 6HWWOHPHQW 3URFHGXUHV $FW 5(63$  D UHVSRQVH ZLOO EH SURYLGHG
ZLWKLQ  EXVLQHVV GD\V IURP WKH UHFHLSW RI \RXU LQTXLU\ XQOHVV ZH QRWLI\ \RX RI D  GD\ H[WHQVLRQ
SULRU WR WKH H[SLUDWLRQ RI WKDW  GD\ SHULRG +RZHYHU UHVSRQVHV DUH JHQHUDOO\ SURYLGHG LQ OHVV WKDQ
WHQ  GD\V IURP UHFHLSW RI WKH FRUUHVSRQGHQFH

:H DSSUHFLDWH \RX EULQJLQJ WKLV PDWWHU WR RXU DWWHQWLRQ 6KRXOG \RX KDYH DQ\ DGGLWLRQDO TXHVWLRQV
UHJDUGLQJ \RXU DFFRXQW RU WR YLHZ GHWDLOV DERXW \RXU ORDQ VXPPDU\ DQG UHFHQW DFFRXQW DFWLYLW\ YLVLW XV
RQOLQH DW ZZZPUFRRSHUFRP 7R JHW VWDUWHG FOLFN µ6LJQ 8S¶ DQG VHH KRZ HDV\ LW LV WR PDQDJH \RXU
PRUWJDJH RQOLQH <RX ZLOO KDYH LPPHGLDWH DFFHVV WR

        •    )UHTXHQWO\ DVNHG TXHVWLRQV
        •    $ IXOO SD\PHQW KLVWRU\
        •    (VFURZ LQIRUPDWLRQ
        •    $XWRPDWLF SD\PHQW HQUROOPHQW
        •    0RQWKO\ DQG \HDUHQG VWDWHPHQWV




0U &RRSHU LV VLPSO\ D QHZ EUDQG QDPH IRU 1DWLRQVWDU 0RUWJDJH //& 1DWLRQVWDU 0RUWJDJH //& LV GRLQJ EXVLQHVV DV 1DWLRQVWDU
0RUWJDJH //& GED 0U &RRSHU 0U &RRSHU LV D VHUYLFH PDUN RI 1DWLRQVWDU 0RUWJDJH //& $OO ULJKWV UHVHUYHG
1DWLRQVWDU 0RUWJDJH //& GED 0U &RRSHU LV D GHEW FROOHFWRU 7KLV LV DQ DWWHPSW WR FROOHFW D GHEW DQG DQ\ LQIRUPDWLRQ
REWDLQHG ZLOO EH XVHG IRU WKDW SXUSRVH +RZHYHU LI \RX DUH FXUUHQWO\ LQ EDQNUXSWF\ RU KDYH UHFHLYHG D GLVFKDUJH LQ
EDQNUXSWF\ WKLV FRPPXQLFDWLRQ LV QRW DQ DWWHPSW WR FROOHFW D GHEW IURP \RX SHUVRQDOO\ WR WKH H[WHQW WKDW LW LV LQFOXGHG LQ
\RXU EDQNUXSWF\ RU KDV EHHQ GLVFKDUJHG EXW LV SURYLGHG IRU LQIRUPDWLRQDO SXUSRVHV RQO\

Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                      Desc
               Nationstar correspondence part 1 Page 83 of 163
$W 0U &RRSHU RXU FXVWRPHUV¶ EXVLQHVV DQG WRWDO VDWLVIDFWLRQ DUH YHU\ LPSRUWDQW ,I ZH FDQ EH RI
IXUWKHU DVVLVWDQFH \RX FDQ FRQWDFW XV GLUHFWO\ DW UHVHDUFKGHSDUWPHQW#PUFRRSHUFRP RU \RX FDQ FDOO
RXU PDLQ &XVWRPHU 6HUYLFH &HQWHU DW  0RQGD\ WKURXJK 7KXUVGD\ IURP  DP WR  SP
 &7  )ULGD\ IURP  DP WR  SP &7 DQG 6DWXUGD\ IURP  DP WR  SP &7 

6LQFHUHO\

0U &RRSHU
5HVHDUFK DQG 5HVSRQVH 'HSDUWPHQW




Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                       Desc
               Nationstar correspondence part 1 Page 84 of 163
+DZDLL 5HVLGHQWV ,I \RX EHOLHYH D ORVV PLWLJDWLRQ RSWLRQ UHTXHVW KDV EHHQ ZURQJO\
GHQLHG \RX PD\ ILOH D FRPSODLQW ZLWK WKH VWDWH GLYLVLRQ RI ILQDQFLDO LQVWLWXWLRQV DW 
 RU KWWSFFDKDZDLLJRYGIL

1HZ <RUN 5HVLGHQWV 1DWLRQVWDU 0RUWJDJH //& GED 0U &RRSHU LV OLFHQVHG E\ WKH 1HZ <RUN &LW\
'HSDUWPHQW RI &RQVXPHU $IIDLUV /LFHQVH 1XPEHU  ,I \RX EHOLHYH D /RVV 0LWLJDWLRQ
UHTXHVW KDV EHHQ ZURQJO\ GHQLHG \RX PD\ ILOH D FRPSODLQW ZLWK WKH 1HZ <RUN 6WDWH
'HSDUWPHQW RI )LQDQFLDO 6HUYLFHV DW  RU ZZZGIVQ\JRY

1HZ <RUN 5HVLGHQWV ,QFRPH 'LVFORVXUH ,I D FUHGLWRU RU GHEW FROOHFWRU UHFHLYHV D PRQH\
MXGJPHQW DJDLQVW \RX LQ FRXUW VWDWH DQG IHGHUDO ODZV PD\ SUHYHQW WKH IROORZLQJ W\SHV RI LQFRPH IURP
EHLQJ WDNHQ WR SD\ WKH GHEW VXSSOHPHQWDO VHFXULW\ LQFRPH 66,  VRFLDO VHFXULW\ SXEOLF DVVLVWDQFH
 ZHOIDUH  VSRXVDO VXSSRUW PDLQWHQDQFH DOLPRQ\ RU FKLOG VXSSRUW XQHPSOR\PHQW EHQHILWV GLVDELOLW\
EHQHILWV ZRUNHUV¶ FRPSHQVDWLRQ EHQHILWV SXEOLF RU SULYDWH SHQVLRQV YHWHUDQV¶ EHQHILWV IHGHUDO
VWXGHQW ORDQV IHGHUDO VWXGHQW JUDQWV DQG IHGHUDO ZRUN VWXG\ IXQGV DQG QLQHW\ SHUFHQW RI \RXU ZDJHV
RU VDODU\ HDUQHG LQ WKH ODVW VL[W\ GD\V

2UHJRQ 5HVLGHQWV 7KHUH DUH JRYHUQPHQW DJHQFLHV DQG QRQSURILW RUJDQL]DWLRQV WKDW FDQ JLYH \RX
LQIRUPDWLRQ DERXW IRUHFORVXUH DQG KHOS \RX GHFLGH ZKDW WR GR )RU WKH QDPH DQG WHOHSKRQH QXPEHU RI
DQ RUJDQL]DWLRQ QHDU \RX SOHDVH FDOO  RU YLVLW ZZZRUHJRQKRPHRZQHUVXSSRUWJRY ,I \RX QHHG KHOS
ILQGLQJ D ODZ\HU FRQVXOW WKH 2UHJRQ 6WDWH %DU¶V /DZ\HU 5HIHUUDO 6HUYLFH RQOLQH DW
ZZZRUHJRQVWDWHEDURUJ RU E\ FDOOLQJ  LQ WKH 3RUWODQG PHWURSROLWDQ DUHD RU WROOIUHH
HOVHZKHUH LQ 2UHJRQ DW  )UHH OHJDO DVVLVWDQFH PD\ EH DYDLODEOH LI \RX DUH YHU\ ORZ
LQFRPH )RU PRUH LQIRUPDWLRQ DQG D GLUHFWRU\ RI OHJDO DLG SURJUDPV JR WR ZZZRUHJRQODZKHOSRUJ

1RUWK &DUROLQD 5HVLGHQWV 1DWLRQVWDU 0RUWJDJH //& GED 0U &RRSHU LV OLFHQVHG E\ WKH 1RUWK
&DUROLQD &RPPLVVLRQHU RI %DQNV 0RUWJDJH /HQGHU /LFHQVH / 1DWLRQVWDU 0RUWJDJH //& GED
0U &RRSHU LV DOVR OLFHQVHG E\ WKH 1RUWK &DUROLQD 'HSDUWPHQW RI ,QVXUDQFH 3HUPLW 1XPEHUV 
    DQG  ,I \RX EHOLHYH D /RVV 0LWLJDWLRQ UHTXHVW KDV EHHQ
ZURQJO\ GHQLHG \RX PD\ ILOH D FRPSODLQW ZLWK WKH 1RUWK &DUROLQD 2IILFH RI WKH
&RPPLVVLRQHU RI %DQNV ZHEVLWH ZZZQFFREJRY

7H[DV 5HVLGHQWV &203/$,176 5(*$5',1* 7+( 6(59,&,1* 2) $ 0257*$*( 6+28/' %(
6(17 72 7+( '(3$570(17 2) 6$9,1*6 $1' 0257*$*( /(1',1*  1257+ /$0$5
68,7(  $867,1 7;  $ 72//)5(( &21680(5 +27/,1( ,6 $9$,/$%/( $7 
 $ FRPSODLQW IRUP DQG LQVWUXFWLRQV PD\ EH GRZQORDGHG DQG SULQWHG IURP WKH 'HSDUWPHQW V
ZHEVLWH ORFDWHG DW ZZZVPOWH[DVJRY RU REWDLQHG IURP WKH GHSDUWPHQW XSRQ UHTXHVW E\ PDLO DW WKH
DGGUHVV DERYH E\ WHOHSKRQH DW LWV WROOIUHH FRQVXPHU KRWOLQH OLVWHG DERYH RU E\ HPDLO DW
VPOLQIR#VPOWH[DVJRY




Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                        Desc
               Nationstar correspondence part 1 Page 85 of 163
                                        REPRESENTATION OF PRINTED DOCUMENT
                                      RETURN SERVICE ONLY
                                      PLEASE DO NOT SEND MAIL
                                      TO THIS ADDRESS
                                      P.O. BOX 619063
                                      DALLAS,TX 75261-9063




03/16/2015


       DEBORAH J NELSON                                                          Payment Options Available
       RUSSELL A NELSON
       120 DUBLIN CIR
       MADISON AL 35758-8715




                                                                            Loan #

Dear DEBORAH J NELSON:

Our records indicate that your monthly mortgage installment which was due on 03/01/2015 in the amount of
$1,710.59 has not been received. If you have already mailed this payment, please disregard this notice.

Nationstar Mortgage offers several payment options for your convenience.

 Western Union® Web Payment - Send your payment fast and on time by visiting the Western Union® website at
www.westernunion.com.

Western Union® Pay by Phone - Send your payment by phone by calling Western Union at 1-888-480-2432.

Auto - Pay Direct Debit - Sign up for this no cost direct debit program and your payment will be direct-debited from
your checking/savings account each month.

MoneyGram ExpressPayment® - Ensure same-day delivery of your payment. Call 1-800-926-9400 to locate the
nearest MoneyGram agent.

Western Union® Quick Collect® - Ensure same-day delivery of your payment. Call 1-800-325-6000 to locate the
nearest Western Union® Quick Collect® agent.

Pay by Mail - Pay to: Nationstar Mortgage
              Mail to: Nationstar Mortgage
                       PO Box 650783
                       Dallas, Texas 75265

Equity Accelerator® - This convenient payment option automatically transfers a portion of your loan payment
electronically from your checking account at a date that corresponds to your pay cycle - typically every other week.

If you want to learn more about the payment options listed above, please call us toll free at 866-316-2432 or visit us
on the web at www.MyNationstarMtg.com.

Sincerely,

Nationstar Mortgage LLC




P.S. Give us a call to discuss the right payment solution for you. Call
866-316-2432 Monday through Friday between 8 a.m. and 8 p.m. (CST)
           and Saturday between 8 a.m. and 12 p.m. (CST).
            Visit us online at www.MyNationstarMtg.com.



             This is an attempt to collect a debt and any information obtained will be used for that purpose.
                                                                 FPRE
 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                            Desc
                                  INTERNET REPRINT
                Nationstar correspondence   part 1 Page 86 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 87 of 163
                             REPRESENTATION OF PRINTED DOCUMENT




 New York City Disclosure

 New York City Department of Consumer Affairs License Number: 1392003

 North Carolina Disclosure

 Nationstar Mortgage LLC is licensed by the North Carolina Department of Insurance. Permit Number
 105369

 For those customers who reside in the state of North Carolina, borrowers may file complaints about
 Nationstar Mortgage LLC with the North Carolina Office of the Commissioner of Banks by visiting the
 State's website at www.nccob.gov.

 Texas Disclosure

 TX Residents: COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE
 SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR,
 SUITE 201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-
 5550.
 A complaint form and instructions may be downloaded and printed from the Department's website located
 at www.sml.texas.gov or obtained from the department upon request by mail at the address above, by
 telephone at its toll-free consumer hotline listed above, or by email at smlinfo@sml.texas.gov.




Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                          Desc
                                 INTERNET REPRINT
               Nationstar correspondence   part 1 Page 88 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 89 of 163
                                         REPRESENTATION OF PRINTED DOCUMENT


                                        350 Highland Drive
                                        Lewisville, TX 75067
                                        www.MyNationstarMtg.com



04/16/2014


                                                                                 Payment Options Available
DEBORAH J NELSON
RUSSELL A NELSON
120 DUBLIN CIR
MADISON AL 35758-8715




                                                                            Loan #

Dear DEBORAH J NELSON:

Our records indicate that your monthly mortgage installment which was due on 04/01/2014 in the amount of
$1,710.59 has not been received. If you have already mailed this payment, please disregard this notice.

Nationstar Mortgage offers several payment options for your convenience.

 Western Union® Web Payment - Send your payment fast and on time by visiting the Western Union® website at
www.westernunion.com.

Western Union® Pay by Phone - Send your payment by phone by calling Western Union at 1-888-480-2432.

Auto - Pay Direct Debit - Sign up for this no cost direct debit program and your payment will be direct-debited from
your checking/savings account each month.

MoneyGram ExpressPayment® - Ensure same-day delivery of your payment. Call 1-800-926-9400 to locate the
nearest MoneyGram agent.

Western Union® Quick Collect® - Ensure same-day delivery of your payment. Call 1-800-325-6000 to locate the
nearest Western Union® Quick Collect® agent.

Pay by Mail - Pay to: Nationstar Mortgage
              Mail to: Nationstar Mortgage
                       PO Box 650783
                       Dallas, Texas 75265

Equity Accelerator® - This convenient payment option automatically transfers a portion of your loan payment
electronically from your checking account at a date that corresponds to your pay cycle - typically every other week.

If you want to learn more about the payment options listed above, please call us toll free at 866-316-2432 or visit us
on the web at www.MyNationstarMtg.com.

Sincerely,

Nationstar Mortgage LLC




P.S. Give us a call to discuss the right payment solution for you. Call
866-316-2432 Monday through Friday between 8 a.m. and 8 p.m. (CST)
           and Saturday between 8 a.m. and 12 p.m. (CST).
            Visit us online at www.MyNationstarMtg.com.



             This is an attempt to collect a debt and any information obtained will be used for that purpose.
                                                                 FPRE
 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                            Desc
                                  INTERNET REPRINT
                Nationstar correspondence   part 1 Page 90 of 163
                                        REPRESENTATION OF PRINTED DOCUMENT
                                      RETURN SERVICE ONLY
                                      PLEASE DO NOT SEND MAIL
                                      TO THIS ADDRESS
                                      P.O. BOX 619063
                                      DALLAS,TX 75261-9063




09/16/2014


       DEBORAH J NELSON                                                          Payment Options Available
       RUSSELL A NELSON
       120 DUBLIN CIR
       MADISON AL 35758-8715




                                                                            Loan #

Dear DEBORAH J NELSON:

Our records indicate that your monthly mortgage installment which was due on 09/01/2014 in the amount of
$1,710.59 has not been received. If you have already mailed this payment, please disregard this notice.

Nationstar Mortgage offers several payment options for your convenience.

 Western Union® Web Payment - Send your payment fast and on time by visiting the Western Union® website at
www.westernunion.com.

Western Union® Pay by Phone - Send your payment by phone by calling Western Union at 1-888-480-2432.

Auto - Pay Direct Debit - Sign up for this no cost direct debit program and your payment will be direct-debited from
your checking/savings account each month.

MoneyGram ExpressPayment® - Ensure same-day delivery of your payment. Call 1-800-926-9400 to locate the
nearest MoneyGram agent.

Western Union® Quick Collect® - Ensure same-day delivery of your payment. Call 1-800-325-6000 to locate the
nearest Western Union® Quick Collect® agent.

Pay by Mail - Pay to: Nationstar Mortgage
              Mail to: Nationstar Mortgage
                       PO Box 650783
                       Dallas, Texas 75265

Equity Accelerator® - This convenient payment option automatically transfers a portion of your loan payment
electronically from your checking account at a date that corresponds to your pay cycle - typically every other week.

If you want to learn more about the payment options listed above, please call us toll free at 866-316-2432 or visit us
on the web at www.MyNationstarMtg.com.

Sincerely,

Nationstar Mortgage LLC




P.S. Give us a call to discuss the right payment solution for you. Call
866-316-2432 Monday through Friday between 8 a.m. and 8 p.m. (CST)
           and Saturday between 8 a.m. and 12 p.m. (CST).
            Visit us online at www.MyNationstarMtg.com.



             This is an attempt to collect a debt and any information obtained will be used for that purpose.
                                                                 FPRE
 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                            Desc
                                  INTERNET REPRINT
                Nationstar correspondence   part 1 Page 91 of 163
                                        REPRESENTATION OF PRINTED DOCUMENT
                                      RETURN SERVICE ONLY
                                      PLEASE DO NOT SEND MAIL
                                      TO THIS ADDRESS
                                      P.O. BOX 619063
                                      DALLAS,TX 75261-9063




01/16/2015


       DEBORAH J NELSON                                                          Payment Options Available
       RUSSELL A NELSON
       120 DUBLIN CIR
       MADISON AL 35758-8715




                                                                            Loan #

Dear DEBORAH J NELSON:

Our records indicate that your monthly mortgage installment which was due on 01/01/2015 in the amount of
$1,710.59 has not been received. If you have already mailed this payment, please disregard this notice.

Nationstar Mortgage offers several payment options for your convenience.

 Western Union® Web Payment - Send your payment fast and on time by visiting the Western Union® website at
www.westernunion.com.

Western Union® Pay by Phone - Send your payment by phone by calling Western Union at 1-888-480-2432.

Auto - Pay Direct Debit - Sign up for this no cost direct debit program and your payment will be direct-debited from
your checking/savings account each month.

MoneyGram ExpressPayment® - Ensure same-day delivery of your payment. Call 1-800-926-9400 to locate the
nearest MoneyGram agent.

Western Union® Quick Collect® - Ensure same-day delivery of your payment. Call 1-800-325-6000 to locate the
nearest Western Union® Quick Collect® agent.

Pay by Mail - Pay to: Nationstar Mortgage
              Mail to: Nationstar Mortgage
                       PO Box 650783
                       Dallas, Texas 75265

Equity Accelerator® - This convenient payment option automatically transfers a portion of your loan payment
electronically from your checking account at a date that corresponds to your pay cycle - typically every other week.

If you want to learn more about the payment options listed above, please call us toll free at 866-316-2432 or visit us
on the web at www.MyNationstarMtg.com.

Sincerely,

Nationstar Mortgage LLC




P.S. Give us a call to discuss the right payment solution for you. Call
866-316-2432 Monday through Friday between 8 a.m. and 8 p.m. (CST)
           and Saturday between 8 a.m. and 12 p.m. (CST).
            Visit us online at www.MyNationstarMtg.com.



             This is an attempt to collect a debt and any information obtained will be used for that purpose.
                                                                 FPRE
 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                            Desc
                                  INTERNET REPRINT
                Nationstar correspondence   part 1 Page 92 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
               Nationstar correspondence part 1 Page 93 of 163
                                        REPRESENTATION OF PRINTED DOCUMENT
                                      RETURN SERVICE ONLY
                                      PLEASE DO NOT SEND MAIL
                                      TO THIS ADDRESS
                                      P.O. BOX 619063
                                      DALLAS,TX 75261-9063




11/17/2014


       DEBORAH J NELSON                                                          Payment Options Available
       RUSSELL A NELSON
       120 DUBLIN CIR
       MADISON AL 35758-8715




                                                                            Loan #

Dear DEBORAH J NELSON:

Our records indicate that your monthly mortgage installment which was due on 11/01/2014 in the amount of
$1,710.59 has not been received. If you have already mailed this payment, please disregard this notice.

Nationstar Mortgage offers several payment options for your convenience.

 Western Union® Web Payment - Send your payment fast and on time by visiting the Western Union® website at
www.westernunion.com.

Western Union® Pay by Phone - Send your payment by phone by calling Western Union at 1-888-480-2432.

Auto - Pay Direct Debit - Sign up for this no cost direct debit program and your payment will be direct-debited from
your checking/savings account each month.

MoneyGram ExpressPayment® - Ensure same-day delivery of your payment. Call 1-800-926-9400 to locate the
nearest MoneyGram agent.

Western Union® Quick Collect® - Ensure same-day delivery of your payment. Call 1-800-325-6000 to locate the
nearest Western Union® Quick Collect® agent.

Pay by Mail - Pay to: Nationstar Mortgage
              Mail to: Nationstar Mortgage
                       PO Box 650783
                       Dallas, Texas 75265

Equity Accelerator® - This convenient payment option automatically transfers a portion of your loan payment
electronically from your checking account at a date that corresponds to your pay cycle - typically every other week.

If you want to learn more about the payment options listed above, please call us toll free at 866-316-2432 or visit us
on the web at www.MyNationstarMtg.com.

Sincerely,

Nationstar Mortgage LLC




P.S. Give us a call to discuss the right payment solution for you. Call
866-316-2432 Monday through Friday between 8 a.m. and 8 p.m. (CST)
           and Saturday between 8 a.m. and 12 p.m. (CST).
            Visit us online at www.MyNationstarMtg.com.



             This is an attempt to collect a debt and any information obtained will be used for that purpose.
                                                                 FPRE
 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                            Desc
                                  INTERNET REPRINT
                Nationstar correspondence   part 1 Page 94 of 163
                                        REPRESENTATION OF PRINTED DOCUMENT
                                      RETURN SERVICE ONLY
                                      PLEASE DO NOT SEND MAIL
                                      TO THIS ADDRESS
                                      P.O. BOX 619063
                                      DALLAS,TX 75261-9063




10/17/2014


       DEBORAH J NELSON                                                          Payment Options Available
       RUSSELL A NELSON
       120 DUBLIN CIR
       MADISON AL 35758-8715




                                                                            Loan #

Dear DEBORAH J NELSON:

Our records indicate that your monthly mortgage installment which was due on 10/01/2014 in the amount of
$1,710.59 has not been received. If you have already mailed this payment, please disregard this notice.

Nationstar Mortgage offers several payment options for your convenience.

 Western Union® Web Payment - Send your payment fast and on time by visiting the Western Union® website at
www.westernunion.com.

Western Union® Pay by Phone - Send your payment by phone by calling Western Union at 1-888-480-2432.

Auto - Pay Direct Debit - Sign up for this no cost direct debit program and your payment will be direct-debited from
your checking/savings account each month.

MoneyGram ExpressPayment® - Ensure same-day delivery of your payment. Call 1-800-926-9400 to locate the
nearest MoneyGram agent.

Western Union® Quick Collect® - Ensure same-day delivery of your payment. Call 1-800-325-6000 to locate the
nearest Western Union® Quick Collect® agent.

Pay by Mail - Pay to: Nationstar Mortgage
              Mail to: Nationstar Mortgage
                       PO Box 650783
                       Dallas, Texas 75265

Equity Accelerator® - This convenient payment option automatically transfers a portion of your loan payment
electronically from your checking account at a date that corresponds to your pay cycle - typically every other week.

If you want to learn more about the payment options listed above, please call us toll free at 866-316-2432 or visit us
on the web at www.MyNationstarMtg.com.

Sincerely,

Nationstar Mortgage LLC




P.S. Give us a call to discuss the right payment solution for you. Call
866-316-2432 Monday through Friday between 8 a.m. and 8 p.m. (CST)
           and Saturday between 8 a.m. and 12 p.m. (CST).
            Visit us online at www.MyNationstarMtg.com.



             This is an attempt to collect a debt and any information obtained will be used for that purpose.
                                                                 FPRE
 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                            Desc
                                  INTERNET REPRINT
                Nationstar correspondence   part 1 Page 95 of 163
                                         REPRESENTATION OF PRINTED DOCUMENT


                                        350 Highland Drive
                                        Lewisville, TX 75067
                                        www.MyNationstarMtg.com



07/16/2014


                                                                                 Payment Options Available
DEBORAH J NELSON
RUSSELL A NELSON
120 DUBLIN CIR
MADISON AL 35758-8715




                                                                            Loan #

Dear DEBORAH J NELSON:

Our records indicate that your monthly mortgage installment which was due on 07/01/2014 in the amount of
$1,710.59 has not been received. If you have already mailed this payment, please disregard this notice.

Nationstar Mortgage offers several payment options for your convenience.

 Western Union® Web Payment - Send your payment fast and on time by visiting the Western Union® website at
www.westernunion.com.

Western Union® Pay by Phone - Send your payment by phone by calling Western Union at 1-888-480-2432.

Auto - Pay Direct Debit - Sign up for this no cost direct debit program and your payment will be direct-debited from
your checking/savings account each month.

MoneyGram ExpressPayment® - Ensure same-day delivery of your payment. Call 1-800-926-9400 to locate the
nearest MoneyGram agent.

Western Union® Quick Collect® - Ensure same-day delivery of your payment. Call 1-800-325-6000 to locate the
nearest Western Union® Quick Collect® agent.

Pay by Mail - Pay to: Nationstar Mortgage
              Mail to: Nationstar Mortgage
                       PO Box 650783
                       Dallas, Texas 75265

Equity Accelerator® - This convenient payment option automatically transfers a portion of your loan payment
electronically from your checking account at a date that corresponds to your pay cycle - typically every other week.

If you want to learn more about the payment options listed above, please call us toll free at 866-316-2432 or visit us
on the web at www.MyNationstarMtg.com.

Sincerely,

Nationstar Mortgage LLC




P.S. Give us a call to discuss the right payment solution for you. Your Dedicated
 Loan Specialist is Salvador Martinez and can be reached at (866) 316-2432 EXT.
 9566145 Monday through Friday between 8 a.m. and 8 p.m. (CST) and Saturday
between 8 a.m. and 12 p.m. (CST) or via mail at the above listed mailing address.
                  Visit us online at www.MyNationstarMtg.com.



             This is an attempt to collect a debt and any information obtained will be used for that purpose.
                                                                 FPRE
 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                            Desc
                                  INTERNET REPRINT
                Nationstar correspondence   part 1 Page 96 of 163
November 30, 2015




Deborah J. Nelson
120 Dublin Circle
Madison, AL 35758

RE:        Nationstar Reference Number –
           Mortgagors – Deborah J. Nelson and Russell A. Nelson
           Property Address – 120 Dublin Circle, Madison, AL 35758
           Loan Number –
           CFPB Case Number –

Dear Deborah J. Nelson:

Nationstar Mortgage LLC (Nationstar) is in receipt of your correspondence submitted through the
Consumer Financial Protection Bureau (CFPB) on November 18, 2015 , regarding the mortgage loan
account described above. We have conducted an investigation, and corrected the asserted error mentioned
in your correspondence. We appreciate you bringing this to our attention, as we take all matters such as
this seriously.

Please be advised that the incorrect resolution letter was provided in response to CFPB case 150929-
001506. The correct resolution letter has been uploaded to the CFPB case page, and a copy of that
resolution has been enclosed with this letter.

Please be advised while we acknowledged your concerns, after our review, it was confirmed that the
correspondence dated June 5, 2015, enclosed, was previously sent to you at the email address on file at
nelsond@uah.edu. This correspondence advised that per research conducted, the referenced account was
acquired from the prior servicer with an Escrow Shortage in the amount of $25.03. This resulted in an
escrow payment increase, and subsequent monthly payment increase. Enclosed with this letter is an
Escrow Analysis that will give a breakdown of the monthly payment.

Please be advised that $1,645.95 was paid for county taxes paid on October 24, 2014. There was an
increase in the county taxes in 2015, and $1,722.65 was paid for county taxes on October 21, 2015. For
Hazard Insurance, $1,577.17 was paid on March 4, 2014. There was an increase in the Hazard Insurance
in 2015, and $1,617.27 was paid on March 4, 2015 for Hazard Insurance.

On February 19, 2015, Nationstar completed an analysis for the above referenced loan that became
effective on April 1, 2015. Escrow accounts are analyzed once each year to ensure that enough funds are
collected throughout the year to disburse payments to the Madison County Tax Collector (County Tax),
and the Allstate Hazard Insurance Premium (Hazard SFR). The amount of the escrow payment is
calculated by first calculating the amount of anticipated disbursements from the escrow account during
the upcoming year. Below is a breakdown of the anticipated disbursements from the account:



Nationstar is a debt collector. This is an attempt to collect a debt and any information obtained will be used for that purpose. However, if you are
currently in bankruptcy or have received a discharge in bankruptcy, this communication is not an attempt to collect a debt from you personally to
             the extent that it is included in your bankruptcy or has been discharged, but is provided for informational purposes only.




ZZZ1DWLRQVWDU0WJFRP
 Case 18-80037-CRJ
1(5                             Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                     Desc
                              Nationstar correspondence part 1 Page 97 of 163
Annual Disbursements
County Tax:     $1,645.95
Hazard SFR:     $1,577.17
Total:          $ 3,223.12 / 12 months = $268.59 (Base Escrow)

The aforementioned analysis states the escrow balance should be $537.22; however, the projected escrow
balance is $-15.36. As such, there is an escrow shortage $552.85. The shortage amount was divided by 12
months resulting in a monthly “Shortage Spread” of $46.07. Below is your breakdown of how the
monthly payment was calculated:

Monthly Payment Breakdown
Principal and Interest:                      $ 1,419.69
Base Escrow Payment:                         $ 268.59
Shortage Spread:                             $    46.07
Total:                                       $ 1,734.35

Pursuant to your correspondence, please note that per the enclosed signed Deed of Trust (DOT), the lien
holder has a legal right to conduct inspections to ensure proper preservation of the property. Additionally,
per the enclosed Welcome Letter, any funds received that are less than the amount required to make a full
payment, will be placed in a suspense account, until additional funds to make a full payment are received.
Please note that while these funds can be used toward making a full contractual payment, it does not
prevent the account from accruing late fees or being reported as delinquent to the credit bureaus.

Our records also do not reflect that the referenced property has been referred to foreclosure or placed for
sale, as indicated within your correspondence. After review of documentation on file, it was confirmed
that the most recent correspondence sent to the mailing address on file, regarding the delinquency of the
account, was a Demand Letter dated October 29, 2015 advising that the property could be referred to
foreclosure if the account was not brought current in accordance with the Promissory Note and DOT.

Upon receipt of this correspondence, the above mentioned loan and related documents were reviewed and
found to comply with all state and federal guidelines that regulate them. As such, the above mentioned
account will continue to be serviced appropriate to its status.

You have the right to access the documents relied upon in this investigation. We have included those
documents for your records.

     •     DOT
     •     Note
     •     Welcome Letter
     •     Demand Notice
     •     June 5, 2015 Research Response Letter
     •     Pay History

As of the date of this correspondence, the account is approximately three payments delinquent and
contractually due for the September 01, 2015 monthly installment. Should you have any questions
regarding the status of the loan, you may contact Sherrida Didier, the assigned Single Point of Contact
(SPOC) using the contact information listed below.
Nationstar is a debt collector. This is an attempt to collect a debt and any information obtained will be used for that purpose. However, if you are
currently in bankruptcy or have received a discharge in bankruptcy, this communication is not an attempt to collect a debt from you personally to
             the extent that it is included in your bankruptcy or has been discharged, but is provided for informational purposes only.




ZZZ1DWLRQVWDU0WJFRP
 Case 18-80037-CRJ
1(5                             Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                     Desc
                              Nationstar correspondence part 1 Page 98 of 163
Single Point of Contact:
Name: Sherrida Didier
Direct Number: 469.549.3412

Please note that we regret any inconvenience or lack of customer service that you feel you may have
encountered. At Nationstar, customer concerns are important to us. Should you have any general
questions other than those referenced in your correspondence, please contact:

Loss Mitigation Department:
Monday through Thursday, 8:00 a.m. to 9:00 p.m. Central
Friday, 8:00 a.m. to 5:00 p.m. Central
Saturday, 8:00 a.m. to 12:00 p.m. Central
Toll-free Number: 1.866.316.2432

Sincerely,


Eric Daniels
Customer Relations Specialist
Nationstar Mortgage, LLC
P.O. Box 619098
Dallas, TX 75261-9741
phone: 469.549.2396
facsimile: 469.312.4333
e-mail: Eric.Daniels@nationstarmail.com

Enclosures 5
By CFPB Portal
cc: Consumer Financial Protection Bureau




Nationstar is a debt collector. This is an attempt to collect a debt and any information obtained will be used for that purpose. However, if you are
currently in bankruptcy or have received a discharge in bankruptcy, this communication is not an attempt to collect a debt from you personally to
             the extent that it is included in your bankruptcy or has been discharged, but is provided for informational purposes only.




ZZZ1DWLRQVWDU0WJFRP
 Case 18-80037-CRJ
1(5                             Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                     Desc
                              Nationstar correspondence part 1 Page 99 of 163
                                                                                                  (656+257  




 Escrow Department, MSN CA6-919-02-05
 450 American Street
 Simi Valley, CA 93065-6298

                                                                                            1RWLFH 'DWH      $SULO  

                                                                                            $FFRXQW 1R
 '(%25$+ - 5866(// $ 1(/621                                                                 3URSHUW\ $GGUHVV
  '8%/,1 &,5
 0$',621        $/                                                                      '8%/,1 &,5&/(
                                                                                            0$',621 $/ 




                   $118$/ (6&52: $&&2817 ',6&/2685( 67$7(0(17

,03257$17 0(66$*( $%287 <285 +20( /2$1

:H DUH VHQGLQJ \RX WKLV VWDWHPHQW RI DFWLYLW\ LQ \RXU HVFURZ DFFRXQW IURP -XQH  WKURXJK
$SULO  WKH GDWH RQ ZKLFK \RXU ORDQ ZDV SDLG LQ IXOO RU WUDQVIHUUHG WR DQRWKHU VHUYLFHU

<RXU PRQWKO\ PRUWJDJH SD\PHQW VLQFH -XQH  ZDV  RI ZKLFK  ZDV IRU
SULQFLSDO DQG LQWHUHVW DQG  ZHQW LQWR \RXU HVFURZ DFFRXQW

7KH WRWDO DPRXQW SDLG LQWR \RXU HVFURZ DFFRXQW GXULQJ WKH SHULRG VSHFLILHG DERYH ZDV
 DQG WKH WRWDO DPRXQW SDLG IURP \RXU HVFURZ DFFRXQW GXULQJ WKDW SHULRG ZDV
 $ KLVWRU\ RI SD\PHQWV WR DQG IURP \RXU HVFURZ DFFRXQW LV GHWDLOHG RQ WKH IROORZLQJ
SDJH V 
7+$1. <28

,I \RX KDYH TXHVWLRQV UHJDUGLQJ WKLV QRWLFH SOHDVH FDOO XV DW  0RQGD\)ULGD\
DP  SP /RFDO 7LPH :H DSSUHFLDWH WKH RSSRUWXQLW\ WR VHUYH \RXU KRPH ORDQ QHHGV




              7KLV FRPPXQLFDWLRQ LV IURP %DQN RI $PHULFD 1$ WKH VHUYLFHU RI \RXU KRPH ORDQ




                            3OHDVH VHH WKH UHYHUVH VLGH RI WKLV SDJH IRU LPSRUWDQW LQIRUPDWLRQ

                             3OHDVH ZULWH \RXU DFFRXQW QXPEHU RQ DOO FRUUHVSRQGHQFH

 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                              Desc
               Nationstar correspondence part 1 Page 100 of 163
                                                                      /$67 <($5¶6 (6&52: 3$<0(176
                                                                       $ VLGH E\ VLGH FRPSDULVRQ RI ODVW \HDU¶V SURMHFWHG HVFURZ DFFRXQW DFWLYLW\ DQG DFWXDO DFWLYLW\ FDQ EH IRXQG EHORZ

                                                                      Projected                                                                              Actual
                                                                      Date        Activity                Payments to      Payments from    Escrow Account   Date       Activity           Payments to      Payments from    Escrow Account
                                                                                                         Escrow Account    Escrow Account      Balance                                     Escrow Account   Escrow Account      Balance
                                                                                  6WDUWLQJ %DODQFH                                                               6WDUWLQJ %DODQFH                                          
                                                                          'HSRVLW                                                        5(*8/$5 3$                                          
                                                                          'HSRVLW                                                      5(*8/$5 3$                                          
                                                                          'HSRVLW                                                      5(*8/$5 3$                                        
                                                                          'HSRVLW                                                      5(*8/$5 3$                                        
                                                                          'HSRVLW                                                      5(*8/$5 3$                                        
                                                                          'HSRVLW                                                      5(*8/$5 3$                                        
                                                                          &RXQW\ WD[HV                                                 &2817< 7$;                                       
                                                                          'HSRVLW                                                        5(*8/$5 3$                                          
                                                                          'HSRVLW                                                      5(*8/$5 3$                                          
                                                                          'HSRVLW                                                      5(*8/$5 3$                                        
                                                                          'HSRVLW                                                      +$=$5' ,16                                       
                                                                          +RPHRZQHUV LQVXUDQFH                                         5(*8/$5 3$                                           
                                                                          'HSRVLW                                                  
                                                                          'HSRVLW                                                  




              Nationstar correspondence part 1 Page 101 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28
                                                                                                         (QGLQJ %DODQFH                                                             (QGLQJ %DODQFH                            




                                  Desc
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 102 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 103 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 104 of 163
March 1, 2017



Melissa W. Larsen
521 Madison Street South East Suite 201
Huntsville, AL 35801

RE:      Nationstar Reference Number-
         Mortgagor Name- Deborah J.Nelson and Russell A. Nelson
         Property Address- 120 Dublin Circle, Madison, AL 35758
         Loan Number-

Dear Melissa W. Larsen:

Nationstar Mortgage LLC (Nationstar) is in receipt of your correspondence on February 28, 2017,
regarding the mortgage loan account described above. We thank you for bringing this matter to our
attention. We take all matters seriously and are in the process of reviewing your concerns.

A response will be provided no later than April 10, 2017. However, responses are generally provided in
less than ten days from receipt of the correspondence.

Our records indicate that Freddie Mac, is the current owner of the loan. As requested, we have provided
the contact information below:

Federal Home Loan Mortgage Corporation (Freddie Mac)
8200 Jones Branch Drive
McLean, VA 22102

1.800.373.3343

Please note that Nationstar is the servicer of the loan; and therefore, will be responsible for responding to
any concerns regarding the servicing of the loan. Servicing matters include, but are not limited to the
following:

•     Payment assistance and modifications
•     Payment posting
•     Validation of the debt
•     Foreclosure proceedings
•     Payment adjustments

As such, please direct any communication related to these matters to Nationstar.




1(5                                       ZZZ1DWLRQVWDU0WJFRP
    Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                              Desc
                  Nationstar correspondence part 1 Page 105 of 163
Should you have any questions regarding the status of the loan, you may contact Dedicated Loan
Specialist, Ashley Jenkins, the assigned Single Point of Contact (SPOC) using the contact information
listed below.

Single Point of Contact
Name: Ashley Jenkins
Department Number: 1.877.343.5602
Extension: 316.5980

If you have any questions regarding this correspondence, please contact us at the number provided below.

Sincerely,

Customer Relations
Nationstar Mortgage LLC
P.O. Box 619098
Dallas, TX 75261-9741
phone: 1.877.783.7480
facsimile: 972.315.8637
e-mail: customerrelationsofficer@nationstarmail.com




1(5                                     ZZZ1DWLRQVWDU0WJFRP
 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                             Desc
               Nationstar correspondence part 1 Page 106 of 163
Hawaii Residents: If you believe a loss mitigation option request has been wrongly denied, you may
file a complaint with the state division of financial institutions at 808-586-2820 or
http://cca.hawaii.gov/dfi/.

New York Residents: Nationstar Mortgage LLC is licensed by the New York City Department of
Consumer Affairs License Number: 1392003. If you believe a Loss Mitigation request has been
wrongly denied, you may file a complaint with the New York State Department of Financial
Services at 1-800-342-3736 or www.dfs.ny.gov.

New York Residents Income Disclosure: If a creditor or debt collector receives a money judgment
against you in court, state and federal laws may prevent the following types of income from being taken
to pay the debt: supplemental security income (SSI); social security; public assistance (welfare); spousal
support, maintenance (alimony) or child support; unemployment benefits; disability benefits; workers’
compensation benefits; public or private pensions; veterans’ benefits; federal student loans, federal
student grants, and federal work study funds; and ninety percent of your wages or salary earned in the last
sixty days.

Oregon Residents: There are government agencies and nonprofit organizations that can give you
information about foreclosure and help you decide what to do. For the name and telephone number of an
organization near you, please call 211 or visit www.oregonhomeownersupport.gov. If you need help
finding a lawyer, consult the Oregon State Bar’s Lawyer Referral Service online at
www.oregonstatebar.org or by calling 503-684-3763 (in the Portland metropolitan area) or toll-free
elsewhere in Oregon at 800-452-7636. Free legal assistance may be available if you are very low income.
For more information and a directory of legal aid programs, go to www.oregonlawhelp.org.

North Carolina Residents: Nationstar Mortgage LLC is licensed by the North Carolina Commissioner
of Banks, Mortgage Lender License L-103450. Nationstar Mortgage LLC is also licensed by the North
Carolina Department of Insurance, Permit Number 105369, 112715, 105368, and 111828.

If you believe a Loss Mitigation request has been wrongly denied, you may file a complaint with the
North Carolina Office of the Commissioner of Banks website www.nccob.gov.

Texas Residents: COMPLAINTS REGARDING THE SERVICING OF A MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH
LAMAR, SUITE 201, AUSTIN TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE
AT 877-276-5550. A complaint form and instructions may be downloaded and printed from the
Department's website located at www.sml.texas.gov or obtained from the department upon request by
mail at the address above, by telephone at its toll-free consumer hotline listed above, or by email at
smlinfo@sml.texas.gov.




1(5                                      ZZZ1DWLRQVWDU0WJFRP
 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                               Desc
               Nationstar correspondence part 1 Page 107 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 108 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 109 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 110 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 111 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 112 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 113 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 114 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 115 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 116 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 117 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 118 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 119 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 120 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 121 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 122 of 163
(Page 1 of 4)




                Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                              Nationstar correspondence part 1 Page 123 of 163
(Page 2 of 4)




                Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                              Nationstar correspondence part 1 Page 124 of 163
(Page 3 of 4)




                Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                              Nationstar correspondence part 1 Page 125 of 163
(Page 4 of 4)




                Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
                              Nationstar correspondence part 1 Page 126 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 127 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 128 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 129 of 163
April 10, 2017




Deborah J. Nelson
Russell A. Nelson
c/o Melissa W. Larsen
521 Madison Street Southeast, Suite 201
Huntsville, AL 35801

RE:       Nationstar Reference Number –
          Mortgagors – Deborah J. Nelson and Russell A. Nelson
          Property Address – 120 Dublin Circle, Madison, AL 35758
          Loan Number –

Dear Melissa W. Larsen,

Nationstar Mortgage LLC (Nationstar) is in receipt of your clients’ correspondence dated February 19, 2017,
regarding the mortgage loan account described above. We appreciate this being brought to our attention, as we take
all matters such as this seriously.

Some information your client has requested does not pertain directly to the servicing of the loan, does not identify
any specific servicing errors, and/or is considered proprietary and confidential. Therefore, this information is
considered outside the scope of information that must be provided. However, the information below and enclosed
documents should address any of your relevant questions and requests. Enclosed, you will find the following
documents:

•     Note and Security Instrument

          o   The Note and Security Instrument will validate the above mentioned loan. These documents will
              explain our rights to:

                      Collect any remaining debt owed under the Note and Security Instrument

                      Assess fees and costs to the loan as necessary

                      Inspect the property and charge applicable fees

                      Purchase lender placed insurance

                      Pay taxes on the mortgagor’s behalf

•     Transaction History

          o   The Transaction History reflects a complete history for the period Nationstar has serviced the loan.
              Late fees are assessed any time the contractual installment is received after the grace period, as
              indicated in the Note. However, during active bankruptcy, late fees are waived. Please note, late fees
              are not considered interest and are not reported to the IRS on IRS form 1098. If an installment was
3/($6( %( $'9,6(' 7+,6 &20081,&$7,21 ,6 6(17 )25 ,1)250$7,21$/ 385326(6 21/< $1' ,6
127 ,17(1'(' $6 $1 $77(037 72 &2//(&7 $66(66 25 5(&29(5 $ &/$,0 $*$,167 25 '(0$1'
,167$//0(17 )520 $1< ,1',9,'8$/ 3527(&7(' %< 7+( 8 6 %$1.5837&< &2'( ,) 7+,6
$&&2817 +$6 %((1 ',6&+$5*(' ,1 $ %$1.5837&< 352&((',1* %( $'9,6(' 7+,6
&20081,&$7,21 ,6 )25 ,1)250$7,21$/ 385326(6 21/< $1' 127 $1 $77(037 72 &2//(&7 $
'(%7 $*$,167 <28 +2:(9(5 7+( 6(59,&(5/(1'(5 5(6(59(6 7+( 5,*+7 72 (;(5&,6( 7+(
/(*$/ 5,*+76 21/< $*$,167 7+( 3523(57< 6(&85,1* 7+( /2$1 2%/,*$7,21 ,1&/8',1* 7+(
5,*+7 72 )25(&/26( ,76 /,(1 81'(5 $335235,$7( &,5&8067$1&(6 127+,1* ,1 7+,6
&255(6321'(1&( 6+$// %( &216758(' $6 $1 $77(037 72 &2//(&7 $*$,167 7+( %2552:(5
3(5621$//< 25 $1 $77(037 72 5(9,9( 3(5621$/ /,$%,/,7<

ZZZ1DWLRQVWDU0WJFRP
 Case 18-80037-CRJ
1(5                        Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                            Desc
                        Nationstar correspondence part 1 Page 130 of 163
             applied to the suspense account, it will be indicated in the code description column. Installments can be
             applied to the suspense account if the funds received do not represent the full monthly mortgage
             installment due or if Nationstar is not informed of where the installment is to be applied. Furthermore,
             this Transaction History reflects:

                     When installments were received

                     How the installments were applied to the loan

                     Any disbursements made from the loan, including, but not limited to, disbursements for taxes,
                      insurance, property inspections, brokers price opinions (BPOs), and legal fees

                     A description for each transaction, with running balances of the unpaid principal and escrow
                      accounts

                     The date fees and charges were assessed, if any

                     Any amounts paid towards fees

                     Any waivers/reversals of fees

•    Three Recent Escrow Analysis Statements

         o   The Escrow Analysis will provide a detailed description of all disbursements made from the escrow
             account as well as any payments towards the escrow account for the prior year. It will also provide a
             breakdown of how the current escrow payment has been calculated, including any shortages that may
             exist.

Furthermore, our records indicate Freddie Mac, is the current owner of the Note. As requested, we have provided the
contact information below:

Federal Home Loan Mortgage Corporation (Freddie Mac)
8200 Jones Branch Drive
McLean, VA 22102
1.800.373.3343

Please note that Nationstar is the servicer of the loan and will be responsible for responding to any concerns
regarding the servicing of the loan. Servicing matters include but are not limited to the following:

     •   Mortgage assistance and modifications
     •   Installment posting
     •   Validation of the debt
     •   Foreclosure proceedings
     •   Installment adjustments

Please direct any communication related to these matters to Nationstar using the contact information below. Please
note Federal Home Loan Mortgage Corporation (Freddie Mac) will not be able to assist with any of these matters.

Upon receipt of this correspondence, the above mentioned loan and related documents were reviewed and found to
comply with all state and federal guidelines that regulate them. As such, the above mentioned loan account will
continue to be serviced appropriate to its status.




    Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                      Desc
                  Nationstar correspondence part 1 Page 131 of 163
Furthermore, the payment history appears to be reported accurately to the main credit repositories. If you have
documentation that substantiates that any of the information reported by Nationstar on the credit report is incorrect,
please provide the detailed information for review.

As of the date of this correspondence, the account is contractually due for the May 1, 2017 monthly installment.
Should there be any questions or concerns regarding the account, or if you would like to discuss available payment
assistance options including modification, liquidation, or reinstatement, you may work directly with:

Single Point of Contact (SPOC)
Name: Ashley Jenkins
Phone Number: 1.972.316.5980

At Nationstar, customer concerns are important to us. Should you have any questions, please contact me directly; or,
if you have general questions regarding the account, please contact:

Bankruptcy Department
Monday through Thursday, 8 a.m. to 8 p.m. Central
Friday, 8 a.m. to 6 p.m. Central
Toll-free Number: 1.877.343.5602

Sincerely,



Latanjuia Bray
Customer Relations Specialist
Nationstar Mortgage, LLC
P.O. Box 619098
Dallas, TX 75261-9741
Toll-free number: 1.877.783.7480
E-mail: latanjuia.bray@nationstarmail.com

Enclosure 6
By U.S. Standard Mail




 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                         Desc
               Nationstar correspondence part 1 Page 132 of 163
Are you experiencing a financial hardship? Our local non-profit partners can help with financial counseling and
other services. Please visit these websites for assistance:


             •   Hud.gov
             •   Neighborworks.org




 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                        Desc
               Nationstar correspondence part 1 Page 133 of 163
Hawaii Residents: If you believe a loss mitigation option request has been wrongly denied, you may file a
complaint with the state division of financial institutions at 808-586-2820 or http://cca.hawaii.gov/dfi/.

New York Residents: Nationstar Mortgage LLC is licensed by the New York City Department of Consumer
Affairs License Number: 1392003. If you believe a Loss Mitigation request has been wrongly denied, you may
file a complaint with the New York State Department of Financial Services at 1-800-342-3736 or
www.dfs.ny.gov.

New York Residents Income Disclosure: If a creditor or debt collector receives a money judgment against you in
court, state and federal laws may prevent the following types of income from being taken to pay the debt:
supplemental security income (SSI); social security; public assistance (welfare); spousal support, maintenance
(alimony) or child support; unemployment benefits; disability benefits; workers’ compensation benefits; public or
private pensions; veterans’ benefits; federal student loans, federal student grants, and federal work study funds; and
ninety percent of your wages or salary earned in the last sixty days.

Oregon Residents: There are government agencies and nonprofit organizations that can give you information about
foreclosure and help you decide what to do. For the name and telephone number of an organization near you, please
call 211 or visit www.oregonhomeownersupport.gov. If you need help finding a lawyer, consult the Oregon State
Bar’s Lawyer Referral Service online at www.oregonstatebar.org or by calling 503-684-3763 (in the Portland
metropolitan area) or toll-free elsewhere in Oregon at 800-452-7636. Free legal assistance may be available if you
are very low income. For more information and a directory of legal aid programs, go to www.oregonlawhelp.org.

North Carolina Residents: Nationstar Mortgage LLC is licensed by the North Carolina Commissioner of Banks,
Mortgage Lender License L-103450. Nationstar Mortgage LLC is also licensed by the North Carolina Department
of Insurance, Permit Number 105369, 112715, 105368, 111828, 112953, and 112954. If you believe a Loss
Mitigation request has been wrongly denied, you may file a complaint with the North Carolina Office of the
Commissioner of Banks website www.nccob.gov.

Texas Residents: COMPLAINTS REGARDING THE SERVICING OF A MORTGAGE SHOULD BE SENT TO
THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR, SUITE 201,
AUSTIN TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-5550. A complaint
form and instructions may be downloaded and printed from the Department's website located at www.sml.texas.gov
or obtained from the department upon request by mail at the address above, by telephone at its toll-free consumer
hotline listed above, or by email at smlinfo@sml.texas.gov.




 Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                         Desc
               Nationstar correspondence part 1 Page 134 of 163
February 17, 2015




Deborah J. Nelson
120 Dublin Circle
Madison, AL 35758

RE:        Nationstar Reference Number –
           Mortgagors – Deborah J. Nelson and Russell A. Nelson
           Property Address – 120 Dublin Circle, Madison, AL 35758
           Loan Number –

Dear Deborah J. Nelson:

Nationstar Mortgage LLC (Nationstar) is in receipt of your correspondence, dated January 20, 2015, regarding the
mortgage loan account described above. We appreciate you bringing this to our attention, as we take all matters such
as this seriously.

We have conducted an investigation, and it was determined the error asserted within your correspondence did not
occur on the account. Pursuant to your correspondence you stated that in the first phone conversation held with a
Nationstar Representative on January 19, 2015, you received incorrect information about the amount needed to bring
the account current. We apologize for the incorrect information you received and any inconvenience this may have
caused, as we know how important it is for our customers to receive the most accurate information regarding their
accounts.

Moreover, pursuant to your correspondence you advised that the second Nationstar Representative you had spoken
with on January 19, 2015 advised that the there had been $202.48 in late fees assessed to the account of which
$138.42 was from late fees assessed for November 2014 and December 2014. The representative had also advised
that $64.06 was assessed for January 2015.

Upon review of the account, the enclosed Payment History reflects that transaction 56 in the amount of $67.44 was
the late fee assessed for November 2014, transaction 58 in the amount of $70.98 was assessed for December 2014
and transaction 67 in the amount of $64.06 was assessed for January 2015. The amount of $138.42 had been
received effective January 8, 2015, however it was applied to the suspense account, transaction 64. Effective
January 20, 2015 the amount of $138.42 had been adjusted and applied to the late fees assessed in November 2014
and December 2014 along with the amount of $64.06 assessed for January 2015 (transactions 69 through 72). As of
the date of this correspondence, the account is current and reflecting due for the March 1, 2015 monthly installment.
Additionally, there are no late fees on the above referenced account.

Furthermore, you inquired about the $30.00 assessed for inspection fees. Please be advised that pursuant to the Deed
of Trust Section 9, the lender has the right to protect their interest in the property. The lender may order property
inspections to be performed on the property when the account becomes delinquent. Typically the property
inspections are done on the outside of the property; the inspector does not go into the property. Any amounts
disbursed by the lender under Section 9 of the Deed of Trust shall become additional debt of the borrower.

The above mentioned loan and related documents were reviewed and found to comply with all state and federal
guidelines that regulate them. As such, the above-mentioned loan account will continue to be serviced appropriate to
its status.


Nationstar is a debt collector. This is an attempt to collect a debt and any information obtained will be used for that purpose. However, if you are
currently in bankruptcy or have received a discharge in bankruptcy, this communication is not an attempt to collect a debt from you personally to
             the extent that it is included in your bankruptcy or has been discharged, but is provided for informational purposes only.




ZZZ1DWLRQVWDU0WJFRP
 Case 18-80037-CRJ
1(5                             Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                     Desc
                             Nationstar correspondence part 1 Page 135 of 163
You asked us to provide the name and contact information of the person who conducted the property inspections on
the above-mentioned account. This information is non-public and is confidential and/or proprietary. Accordingly,
Nationstar declines to provide this information to you at this time and will not produce this information without a
subpoena or other legally proper request.

You have the right to access the documents relied upon in this investigation. We have included those documents for
your records.

     •     Payment History
     •     Deed of Trust

At Nationstar, customer concerns are important to us. Should you have any general questions other than those
referenced in your correspondence, please contact:

Customer Service Department
Monday through Thursday, 8:00 a.m. to 8:00 p.m. Central
Friday, 8:00 a.m. to 6:00 p.m. Central
Saturday, 8:00 a.m. to 2:00 p.m. Central
Toll-free Number: 888.480.2432

Sincerely,



Nicole Bellamy
Customer Relations Specialist
Nationstar Mortgage LLC
P.O. Box 630348
Irving, TX 75063
phone: 480.467.0425
e-mail: Nicole.Bellamy@nationstarmail.com

Enclosures 2
By United States Postal Service




Nationstar is a debt collector. This is an attempt to collect a debt and any information obtained will be used for that purpose. However, if you are
currently in bankruptcy or have received a discharge in bankruptcy, this communication is not an attempt to collect a debt from you personally to
             the extent that it is included in your bankruptcy or has been discharged, but is provided for informational purposes only.




ZZZ1DWLRQVWDU0WJFRP
 Case 18-80037-CRJ
1(5                             Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                     Desc
                             Nationstar correspondence part 1 Page 136 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 137 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 138 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 139 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 140 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 141 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 142 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 143 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 144 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 145 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 146 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 147 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 148 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 149 of 163
       5(7851 6(59,&( 21/<
       3/($6( '2 127 6(1' 0$,/ 72 7+,6 $''5(66
       32 %2; 
       '$//$6 7; 




             '(%25$+-1(/621
             5866(//$1(/621
             '8%/,1&,5
             0$',621$/




+


Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 150 of 163



'(%25$+-1(/621
5866(//$1(/621
'8%/,1&,5                                         /RDQ1XPEHU                              32 %R[ 
0$',621$/                                 3URSHUW\$GGUHVV'8%/,1&,5&/(
                                                                                                       'DO ODV 7; 
                                                                           0$',621$/



                                                                                                       725(&(,9(+(/3:,7+
'HDU '(%25$+-1(/621 
                                                                                                       <2850257*$*(<28
<RXUPRUWJDJHSD\PHQWLVQRZGD\VRUPRUHSDVWGXHDQG\RXUORDQLVLQGHIDXOW:HDUH
FRQFHUQHGDERXW\RXUPLVVHGPRUWJDJHSD\PHQWDQGZDQW\RXWREHDZDUHRIDVVLVWDQFH
                                                                                                              0867$&7%<
DYDLODEOHWR\RXLQFDVH\RXDUHXQDEOHWREULQJ\RXUSD\PHQWVFXUUHQW
                                                                                                                    
:H$UH+HUHWR+HOS<RX
,WLVFULWLFDOWKDW\RXZRUNZLWKXVRQDUHVROXWLRQIRUDQ\LVVXHVWKDWDIIHFW\RXUDELOLW\WRPDNH    6HH WKH LQVWUXFWLRQV RQ WKH
WLPHO\PRUWJDJHSD\PHQWVZKHWKHU\RXUFKDOOHQJHVDUHWHPSRUDU\RUORQJWHUP                             +RPHRZQHU &KHFNOLVW

7KHVRRQHU\RXUHVSRQGWKHPRUHTXLFNO\ZHFDQGHWHUPLQHZKHWKHU\RXTXDOLI\IRUDVVLVWDQFH           5HYLHZ
<RXUHPDLQREOLJDWHGWRPDNHDOOPRUWJDJHSD\PHQWVDVWKH\FRPHGXHHYHQZKLOHZHDUH
HYDOXDWLQJWKHW\SHVRIDVVLVWDQFHWKDWPD\EHDYDLODEOH
                                                                                                           $YRLGLQJ )RUHFORVXUH
                                                                                                           )UHTXHQWO\ $VNHG
2SWLRQV0D\%H$YDLODEOH                                                                                    4XHVWLRQV
7KHULJKWRSWLRQIRU\RXGHSHQGVRQ\RXULQGLYLGXDOFLUFXPVWDQFHV,I\RXSURYLGHDOOUHTXLUHG             %HZDUH RI )RUHFORVXUH
LQIRUPDWLRQDQGGRFXPHQWDWLRQDERXW\RXUVLWXDWLRQZHFDQGHWHUPLQHLI\RXTXDOLI\IRU                     5HVFXH 6FDPV
WHPSRUDU\RUORQJWHUPUHOLHILQFOXGLQJVROXWLRQVWKDWPD\DOORZ\RXWRVWD\LQ\RXUKRPH
 UHILQDQFHUHSD\PHQWIRUEHDUDQFHORDQPRGLILFDWLRQ RUOHDYH\RXUKRPHZKLOHDYRLGLQJ                6XEPLW UHTXLUHG %RUURZHU
IRUHFORVXUH VKRUWVDOHRUGHHGLQOLHXRIIRUHFORVXUH )RUPRUHGHWDLOVSOHDVHVHHWKH                 5HVSRQVH 3DFNDJH
DWWDFKPHQWRQ$YRLGLQJ)RUHFORVXUH
                                                                                                           8QLIRUP %RUURZHU
6HQG8VWKH,QIRUPDWLRQ:H1HHGWR+HOS<RX                                                                $VVLVWDQFH )RUP
5HTXHVWLQJKHOSLVWKHILUVWVWHS6WDUWE\SURYLGLQJLQIRUPDWLRQDQGGRFXPHQWDWLRQWRKHOSXV               %RUURZHU $VVLVWDQFH
XQGHUVWDQGWKHFKDOOHQJHV\RXDUHIDFLQJ7RGRWKLVIROORZWKHGHWDLOHGLQVWUXFWLRQVRQWKH              )RUP DWWDFKHG
DWWDFKHG+RPHRZQHU&KHFNOLVWWRFRPSOHWHDQGVXEPLW\RXU%RUURZHU5HVSRQVH3DFNDJHWR                      ,56 )RUP 7(=
XV                                                                                                          DWWDFKHG
                                                                                                           ,QFRPH GRFXPHQWDWLRQ
2QFHZHKDYHUHFHLYHGDQGHYDOXDWHG\RXULQIRUPDWLRQZHZLOOFRQWDFW\RXUHJDUGLQJ\RXU                     GHVFULEHG RQ %RUURZHU
RSWLRQVDQGQH[WVWHSV                                                                                     $VVLVWDQFH )RUP
3OHDVHQRWHWKDWGXULQJWKHHYDOXDWLRQSHULRG\RXUKRPHZLOOQRWEHUHIHUUHGWRIRUHFORVXUHRULI
                                                                                                           +DUGVKLS GRFXPHQWDWLRQ
\RXUORDQKDVEHHQSUHYLRXVO\UHIHUUHGWRIRUHFORVXUHZHZLOOKDOWWKHIRUHFORVXUHSURFHVVXSRQ
                                                                                                             GHVFULEHG RQ %RUURZHU
UHFHLSWRIDFRPSOHWHDSSOLFDWLRQ$FRPSOHWHDSSOLFDWLRQPXVWEHUHFHLYHGE\1DWLRQVWDU                    $VVLVWDQFH )RUP
0RUWJDJHLQRUGHUIRUXVWREHJLQWKHHYDOXDWLRQSURFHVV1RIRUHFORVXUHVDOHZLOOEHFRQGXFWHG
DQG\RXZLOOQRWORVH\RXUKRPHGXULQJWKHHYDOXDWLRQ3OHDVHQRWHLI\RXUSURSHUW\LVORFDWHGLQ
1HYDGDWKHIRUHFORVXUHSURFHVVZLOOEHKDOWHGXSRQUHFHLSWRILQLWLDODSSOLFDWLRQUHJDUGOHVVRI
                                                                                                       ,I\RXQHHGDVVLVWDQFH
FRPSOHWHQHVV                                                                                                FRQWDFWXV
                                                                                                            LPPHGLDWHO\DW
/HDUQ0RUHDQG$FW1RZ
)RUPRUHLQIRUPDWLRQSOHDVHVHHWKH)UHTXHQWO\$VNHG4XHVWLRQVDQGRWKHULQIRUPDWLRQ
SURYLGHGZLWKWKLVOHWWHU,I\RXQHHGDVVLVWDQFH\RXU'HGLFDWHG/RDQ6SHFLDOLVWLV6KHUULGD
'LGLHUDQGFDQEHUHDFKHGDW  (;7RUYLDPDLODW32%R[
                                                                                                             
'DOODV7;

5HPHPEHU\RXQHHGWRWDNHDFWLRQE\FRPSOHWLQJDQGUHWXUQLQJWKHHQWLUH%RUURZHU
5HVSRQVH3DFNDJHE\

6LQFHUHO\

1DWLRQVWDU0RUWJDJH//&




+                                                              3DJH  RI 

             Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                     Desc
                           Nationstar correspondence part 1 Page 151 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 152 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 153 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 154 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 155 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 156 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 157 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 158 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 159 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 160 of 163
Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28   Desc
              Nationstar correspondence part 1 Page 161 of 163
Form   4506T-EZ
                                                                                                                                         OMB No. 1545-2154
(Rev. January 2012)

Department of the Treasury
Internal Revenue Service
Tip. Use Form 4506T-EZ to order a 1040 series tax return transcript free of charge, or you can quickly request transcripts by using our automated self-help
service tools. Please visit us at IRS.gov and click on “Order a Transcript” or call 1-800-908-9946.
   1a Name shown on tax return. If a joint return, enter the name shown first.                     1b First social security number or individual taxpayer
                                                                                                      identiﬁcation number on tax return


   2a If a joint return, enter spouse’s name shown on tax return.                                  2b Second social security number or individual
                                                                                                      taxpayer identiﬁcation number if joint tax return


   3 Current name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)



   4 Previous address shown on the last return filed if different from line 3 (see instructions)



   5 If the transcript is to be mailed to a third party (such as a mortgage company), enter the third party’s name, address, and telephone number. The
     IRS has no control over what the third party does with the tax information.
        Third party name                                                                              Telephone number


    Nationstar Mortgage                                                                                                   877.783.7491
      Address (including apt., room, or suite no.), city, state, and ZIP code


    P.O. Box 619097, Dallas, TX 75261-9741
Caution. If the tax transcript is being mailed to a third party, ensure that you have filled in line 6 before signing. Sign and date the form once you have
filled in this line. Completing this step helps to protect your privacy. Once the IRS discloses your IRS transcript to the third party listed on line 5, the
IRS has no control over what the third party does with the information. If you would like to limit the third party's authority to disclose your transcript
information, you can specify this limitation in your written agreement with the third party.

   6     Year(s) requested. Enter the year(s) of the return transcript you are requesting (for example, “2008”). Most requests will be processed within
         10 business days.
                      2013                                  2012

              Check this box if you have notified the IRS or the IRS has notified you that one of the years for which you are requesting a transcript
              involved identity theft on your federal tax return.

Note. If the IRS is unable to locate a return that matches the taxpayer identity information provided above, or if IRS records indicate that the return has
not been ﬁled, the IRS may notify you or the third party that it was unable to locate a return, or that a return was not ﬁled, whichever is applicable.

Caution. Do not sign this form unless all applicable lines have been completed.


Signature of taxpayer(s). I declare that I am the taxpayer whose name is shown on either line 1a or 2a. If the request applies to a joint return, either
husband or wife must sign. Note. For transcripts being sent to a third party, this form must be received within 120 days of the signature date.
                                                                                                                                 Phone number of taxpayer
                                                                                                                                 on line 1a or 2a

Sign
                Signature (see instructions)                                                   Date
Here

                Spouse’s signature                                                             Date

For Privacy Act and Paperwork Reduction Act Notice, see page 2.                              Cat. No. 54185S                    Form 4506T-EZ (Rev. 1-2012)




             Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                           Desc
                           Nationstar correspondence part 1 Page 162 of 163
Form 4506T-EZ (Rev. 1-2012)                                                                                                                  Page   2
Section references are to the Internal Revenue    If you filed an           Mail or fax to the          Transcripts of jointly filed tax returns may
Code unless otherwise noted.                      individual return         “Internal Revenue        be furnished to either spouse. Only one
                                                                                                     signature is required. Sign Form 4506T-EZ
What's New                                        and lived in:             Service” at:
                                                                                                     exactly as your name appeared on the original
The IRS has created a page on IRS.gov for         Alabama, Kentucky,                                 return. If you changed your name, also sign
information about Form 4506T-EZ at http://        Louisiana,                                         your current name.
www.irs.gov/form4506. Information about any       Mississippi,
recent developments affecting Form                Tennessee, Texas, a                                Privacy Act and Paperwork Reduction Act
4506T-EZ (such as legislation enacted after       foreign country,                                   Notice. We ask for the information on this
we released it) will be posted on that page.      American Samoa,           RAIVS Team               form to establish your right to gain access to
                                                  Puerto Rico, Guam,        Stop 6716 AUSC           the requested tax information under the
Caution. Do not sign this form unless all
                                                                            Austin, TX 73301         Internal Revenue Code. We need this
applicable lines have been completed.             the Commonwealth
                                                                            512-460-2272             information to properly identify the tax
Purpose of form. Individuals can use Form         of the Northern
                                                                                                     information and respond to your request. If
4506T-EZ to request a tax return transcript for   Mariana Islands, the                               you request a transcript, sections 6103 and
the current and the prior three years that        U.S. Virgin Islands, or                            6109 require you to provide this information,
includes most lines of the original tax return.   A.P.O. or F.P.O.                                   including your SSN. If you do not provide this
The tax return transcript will not show           address                                            information, we may not be able to process
payments, penalty assessments, or                                                                    your request. Providing false or fraudulent
adjustments made to the originally filed          Alaska, Arizona,                                   information may subject you to penalties.
return. You can also designate (on line 5) a      Arkansas, California,
                                                                                                        Routine uses of this information include
third party (such as a mortgage company) to       Colorado, Hawaii,
                                                                                                     giving it to the Department of Justice for civil
receive a transcript. Form 4506T-EZ cannot        Idaho, Illinois,                                   and criminal litigation, and cities, states, the
be used by taxpayers who file Form 1040           Indiana, Iowa,                                     District of Columbia, and U.S.
based on a tax year beginning in one calendar     Kansas, Michigan,         RAIVS Team               commonwealths and possessions for use in
year and ending in the following year (fiscal     Minnesota, Montana,       Stop 37106               administering their tax laws. We may also
tax year). Taxpayers using a fiscal tax year      Nebraska, Nevada,         Fresno, CA 93888         disclose this information to other countries
must file Form 4506-T, Request for Transcript
                                                  New Mexico, North         559-456-5876             under a tax treaty, to federal and state
of Tax Return, to request a return transcript.
                                                  Dakota, Oklahoma,                                  agencies to enforce federal nontax criminal
   Use Form 4506-T to request tax return          Oregon, South                                      laws, or to federal law enforcement and
transcripts, tax account information, W-2         Dakota, Utah,                                      intelligence agencies to combat terrorism.
information, 1099 information, verification of    Washington,                                           You are not required to provide the
non-filing, and record of account.
                                                  Wisconsin, Wyoming                                 information requested on a form that is
Automated transcript request. You can                                                                subject to the Paperwork Reduction Act
quickly request transcripts by using our          Connecticut,
                                                                                                     unless the form displays a valid OMB control
automated self-help service tools. Please visit   Delaware, District of
                                                                                                     number. Books or records relating to a form
us at IRS.gov and click on “Order a               Columbia, Florida,                                 or its instructions must be retained as long as
Transcript” or call 1-800-908-9946.               Georgia, Maine,                                    their contents may become material in the
Where to file. Mail or fax Form 4506T-EZ to       Maryland,                                          administration of any Internal Revenue law.
                                                  Massachusetts,            RAIVS Team               Generally, tax returns and return information
the address below for the state you lived in
                                                  Missouri, New             Stop 6705 P-6            are confidential, as required by section 6103.
when the return was filed.
                                                  Hampshire, New            Kansas City, MO
   If you are requesting more than one                                      64999                       The time needed to complete and file Form
transcript or other product and the chart         Jersey, New York,                                  4506T-EZ will vary depending on individual
                                                                            816-292-6102
below shows two different addresses, send         North Carolina, Ohio,                              circumstances. The estimated average time
your request to the address based on the          Pennsylvania, Rhode                                is: Learning about the law or the form, 9
address of your most recent return.               Island, South                                      min.; Preparing the form, 18 min.; and
                                                  Carolina, Vermont,                                 Copying, assembling, and sending the form
                                                  Virginia, West Virginia                            to the IRS, 20 min.
                                                                                                        If you have comments concerning the
                                                  Line 1b. Enter your employer identification
                                                                                                     accuracy of these time estimates or
                                                  number (EIN) if your request relates to a
                                                                                                     suggestions for making Form 4506T-EZ
                                                  business return. Otherwise, enter the first
                                                                                                     simpler, we would be happy to hear from you.
                                                  social security number (SSN) or your
                                                                                                     You can write to:
                                                  individual taxpayer identification number (ITIN)
                                                  shown on the return. For example, if you are          Internal Revenue Service
                                                  requesting Form 1040 that includes Schedule           Tax Products Coordinating Committee
                                                  C (Form 1040), enter your SSN.                        SE:W:CAR:MP:T:M:S
                                                                                                        1111 Constitution Ave. NW, IR-6526
                                                  Line 3. Enter your current address. If you use
                                                                                                        Washington, DC 20224
                                                  a P.O. box, include it on this line.
                                                  Line 4. Enter the address shown on the last          Do not send the form to this address.
                                                  return filed if different from the address         Instead, see Where to file on this page.
                                                  entered on line 3.
                                                  Note. If the address on lines 3 and 4 are
                                                  different and you have not changed your
                                                  address with the IRS, file Form 8822, Change
                                                  of Address.
                                                  Signature and date. Form 4506T-EZ must be
                                                  signed and dated by the taxpayer listed on
                                                  line 1a or 2a. If you completed line 5
                                                  requesting the information be sent to a third
                                                  party, the IRS must receive Form 4506T-EZ
                                                  within 120 days of the date signed by the
                                                  taxpayer or it will be rejected. Ensure that all
                                                  applicable lines are completed before signing.



            Case 18-80037-CRJ Doc 79-9 Filed 11/19/18 Entered 11/19/18 21:30:28                                                  Desc
                          Nationstar correspondence part 1 Page 163 of 163
